Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 1 of 24 PageID #: 10386



                         IN THE
                         IN THE UNITED         DISTRICT COURT
                                UNITED STATES DISTRICT  COURT
                              EASTERN DISTRICT OF
                              EASTERN  DISTRICT OF TEXAS
                                                   TEXAS
                                  SHERMAN DIVISION
                                  SHERMAN   DIVISION

   BARBARA MEIER,
  BARBARA  MEIER, MADISON     HOUGH,
                    MADISONHOUGH,
  JJASON HOUGH, GOVINDA
    ASONHOUGH,              HOUGH,
                 GOVINDAHOUGH,
  TIFFANY YOUNG,    SANDRA STOKES,
          YOUNG,SANDRA       STOKES,
  YOLANDA
  Y OLANDA  McPHERSON,TROY
           McPHERSON,      TROYHARVEY,
                                 HARVEY, §
  BILL CROWELL,
  BILL CROWELL,DIANE
                   DIANE CREEL,
   LYNN CREEL,
  LYNN  CREEL, and
               and JALISA
                    JALISA GREEN,
                           GREEN,

         Plaintiffs,
         Plaintiffs,

  v.
  v.                                                 §   Civil Action No.:
                                                         Civil Action No.: 4:18-cv-00615-alm
                                                                           4:18-cv-00615-alm

       OF DELAWARE,
  UHS OF     DELAWARE, INC.;
                        INC.;
  UNIVERSAL HEALTH
  UNIVERSAL      HEALTH SERVICES,
                          SERVICES, INC.;
                                       INC.;     §
  MAYHILL       BEHAVIORAL
  MAYHILL BEHAVIORAL           HEALTH,
                             HEALTH,       LLC; §
                                         LLC;
  SABAHAT FAHEEM;
 SABAHAT       FAHEEM;
 KKENNETH
    ENNETHCHAD CHAD ELLIS;
                     ELLIS;
  MILLWOOD
  M              HOSPITAL, LP;
    ILLWOODHOSPITAL,        LP;
 SEJAL MEHTA;
           MEHTA;GARY
                   GARYMALONE;
                          MALONE;
 BBEHAVIORAL
   EHAVIORALHEALTH HEALTHMANAGEME
                             MANAGEMENT,     NT, §
  LLC
 LLC   d/b/a
       d/b/a  BEHAVIORAL
              BEHAVIORAL    HOSPITAL     OF
                                         OF      §
  BELLAIRE; JAMAL
  BELLAIRE;     JAMALRAFIQUE;
  HICKORY TRAIL HOSPITAL,
  HICKORY             HOSPITAL, LP;
                                  LP;
  UNIVERSAL PHYSICIANS,
  UNIVERSAL      PHYSICIANS, P.A.;
                              P.A.;
  DR. SAYSLLC;
 DR.          LLC; MD
                   MD RELIANCE,
                       RELIANCE, INC.;
                                    INC.;
 OOFFICEWINSOME,
    FFICEWINSOME,LLC; YU-PO JESSE    JESSE       §
  CHANG; QUINGGUO
 CHANG;      QUINGGUO TAO;
                        TAO; TIMOTHY
                              TIMOTHY TOM; TOM;§
 HHARMANPREET
    ARMANPREEBUTTAR;TBUTTAR;YUNG
                               YUNG     HUSAN §
                                      HUSAN
  YAO;
  Y AO; BEHAVIORAL      HEALTH
         BEHAVIORALHEALTH
 CCONNECTIONS,
   ONNECTIONS,INC.;  INC.;WENDELL
                           WENDELL      QUINN; §
                                      QUINN;
 aand
   nd JAN ARNETT,
             ARNETT,

         Defendants.
         Defendants.

                 DEFENDANTS'
                 D           JOINT MOTION
                  EFENDANTS'JOINT  MOTION TO
                                          TO STRIKE
                                             STRIKE PLAINTIFFS'
                                                    PLAINTIFFS'
                               EXPERT, MARK
                     PHYSICIAN EXPERT, MARK BLOTCKY,
                                            BLOTCKY,M.D.
                                                      M.D.




                JOINT MOTION
 DEFENDANTS'JOINT     MOTION TO
                             TO STRIKE
                                STRIKE PLAINTIFFS'
                                       PLAINTIFFS'
 PHYSICIAN EXPERT, MARK
                     MARK BLOTCKY,
                          BLOTCKY,M.D.
                                    M.D.                                               Page 1
                                                                                       Page
 2500020/510369
 2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 2 of 24 PageID #: 10387



          COME NOW,
          COME NOW, Defendants
                    Defendants Universal
                               Universal Health
                                         Health Services,
                                                Services, Inc.,
                                                          Inc., UHS
                                                                UHSof Delaware,
                                                                      Delaware, Inc., Behavioral
                                                                                Inc., Behavioral

  Health
  Health Connections,
         Connections, Inc., Jan
                      Inc., Jan Arnett,
                                Arnett, and
                                        and Wendell
                                            Wendell Quinn
                                                    Quinn (collectively,
                                                          (collectively, the "UHS Defendants");
                                                                         the "UHS Defendants");

  Defendants Mayhill
  Defendants Mayhill Behavioral
                     Behavioral Health,
                                Health, LLC, Millwood
                                             Millwood Hospital
                                                      Hospital LP,
                                                               LP, Hickory
                                                                   Hickory Trail
                                                                           Trail Hospital,
                                                                                 Hospital, LP, and
                                                                                               and

  Behavioral Health
  Behavioral Health Management,
                    Management, LLC d/b/a
                                    d/b/a Behavioral
                                          Behavioral Hospital
                                                     Hospital of
                                                              of Bellaire
                                                                 Bellaire (collectively,
                                                                          (collectively, the
                                                                                         the

 "Hospital Defendants");
 "Hospital Defendants"); Defendants
                         Defendants Universal
                                    Universal Physicians,
                                              Physicians, P.A.,
                                                          P.A., Dr.
                                                                Dr. Says,
                                                                    Says, LLC,
                                                                          LLC, MD
                                                                               MDReliance,
                                                                                  Reliance, Inc.,
                                                                                            Inc.,

  Officewinsome,
  Officewinsome, LLC, and
                 LLC, and Yu-po
                          Yu-po Jesse
                                Jesse Chang (collectively, the
                                      Chang (collectively,     "Chang Defendants");
                                                           the "Chang Defendants"); Defendant
                                                                                    Defendant

  Qingguo
  Q       Tao; Defendant
   ingguo Tao; Defendant Harmanpreet
                         Harmanpreet Buttar; Defendant
                                     Buttar; Defendant Yung
                                                       Yung Husan
                                                            Husan Yao;
                                                                  Yao; Defendant
                                                                       Defendant Jamal
                                                                                 Jamal

  Rafique; Defendant
  Rafique; Defendant Sejal
                     Sejal Mehta;
                           Mehta; Defendant
                                  Defendant Gary
                                            Gary Malone;
                                                 Malone; and
                                                         and Defendant
                                                             Defendant Timothy
                                                                       Timothy Tom (all
                                                                                   (all

  collectively,"Defendants"),
  collectively, "Defendants"), by
                               by and
                                  and through
                                      through undersigned
                                              undersigned counsel,
                                                           counsel, file
                                                                     file this
                                                                           this Motion
                                                                                Motion toto Strike
                                                                                            Strike the
                                                                                                   the

  Testimony and
  Testimony and Report
                Report of
                       of Plaintiffs'
                          Plaintiffs' Expert
                                      Expert Physician
                                             Physician Mark
                                                       Mark Blotcky,
                                                            Blotcky, M.D.
                                                                     M.D. with
                                                                          with Brief
                                                                               Brief in
                                                                                     in Support.
                                                                                        Support.

                                SUMMARY OF
                                SUMMARY OF RELIEF
                                           RELIEF REQUESTED
                                                  REQUESTED

          The Court's
          The Court's Scheduling
                      Scheduling Order
                                 Order initially
                                       initially required
                                                 required Plaintiffs
                                                          Plaintiffs to
                                                                     to make expert disclosures
                                                                        make expert disclosures pursuant
                                                                                                pursuant

  tto Rule 26(a)(2)
    o Rule 26(a)(2) by
                    by May 13,
                           13, 2019.
                               2019. Dkt.
                                     Dkt. No.
                                          No. 122.
                                              122. The
                                                   The parties
                                                       parties sought
                                                               sought and
                                                                      and received  multiple extensions
                                                                           received multiple extensions

     the discovery
  of the discovery deadlines
                   deadlines such
                             such that
                                  that Plaintiffs'
                                       Plaintiffs' expert
                                                   expert disclosures
                                                          disclosures were
                                                                      were ultimately
                                                                           ultimately due November 22,
                                                                                      due November 22,

 2019. Dkt.
 2019. Dkt. Nos.
            Nos. 158, 276, 297.
                 158, 276, 297. On November 22,
                                On November 22, 2019,
                                                2019, Plaintiffs
                                                      Plaintiffs designated
                                                                 designated their
                                                                            their specially retained
                                                                                  specially retained

  eexperts and produced
    xperts and produced the
                        the report
                            report of
                                   of their
                                      their expert
                                            expert physician,
                                                   physician, Mark
                                                              Mark Blotcky,
                                                                   Blotcky, M.D. (Dkt. No.
                                                                            M.D. (Dkt. No. 375-2,
                                                                                           375-2,

  attached hereto
  attached hereto asas Exhibit
                       Exhibit 1).
                               1).

          However,
          H        Plaintiffs' designation
           owever, Plaintiffs' designation was not
                                           was not accompanied
                                                   accompanied by a written
                                                               by   written report
                                                                            report containing
                                                                                   containing a

 complete statement
 complete statement of all
                       all opinions
                           opinions Dr.
                                    Dr. Blotcky
                                        Blotcky will express and
                                                will express and the
                                                                 the basis
                                                                     basis and
                                                                           and reasons
                                                                                reasons for
                                                                                         for them.
                                                                                              them. This
                                                                                                    This

 failure toto comply
 failure             with the
              comply with the Fed.
                              Fed. R.
                                   R. Civ.
                                      Civ. P.
                                           P. 26(a)(2)
                                              26(a)(2) by
                                                       by the
                                                           the Court's
                                                               Court's hard
                                                                        hard deadline
                                                                              deadline was
                                                                                       was neither
                                                                                            neither

  ssubstantially
    ubstantially justified nor
                 justified nor harmless,
                               harmless, as
                                         as there
                                            there has
                                                  has been
                                                      been sufficient
                                                           sufficient time
                                                                      time to
                                                                           to allow Plaintiffs to
                                                                              allow Plaintiffs to make
                                                                                                  make expert
                                                                                                       expert



 DEFENDANTS' JOINTJOINT MOTION
                        MOTION TO
                               TO STRIKE
                                  STRIKE PLAINTIFFS'
                                         PLAINTIFFS'
                EXPERT, MARK
 PHYSICIAN EXPERT,      MARK BLOTCKY,
                             BLOTCKY, M.D.
                                      M.D.                                                            Page
                                                                                                      Page 2
 2500020/510369
 2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 3 of 24 PageID #: 10388



  disclosures. This
  disclosures.      failure to
               This failure to comply
                               comply with the federal
                                      with the federal requirements
                                                       requirements surrounding
                                                                    surrounding expert
                                                                                expert disclosures
                                                                                       disclosures has
                                                                                                   has

  unfairly prejudiced
  unfairly prejudiced Defendants'
                      Defendants' ability
                                  ability to
                                          to properly
                                             properly prepare
                                                      prepare and respond to
                                                              and respond to same.
                                                                             same.

          The expert
          The expert report
                     report and testimony of Dr.
                            and testimony    Dr. Mark
                                                 Mark Blotcky
                                                      Blotcky should
                                                              should be
                                                                     be stricken
                                                                        stricken on the
                                                                                    the grounds
                                                                                        grounds it
                                                                                                it is
                                                                                                   is

  iinadmissible
    nadmissible under Federal
                under Federal Rule
                              Rule of
                                   of Evidence 702 and
                                      Evidence 702 and insufficient
                                                       insufficient under Federal
                                                                    under Federal Rule
                                                                                  Rule of
                                                                                       of Civil
                                                                                          Civil

  Procedure 26(a)(2).
  Procedure 26(a)(2).

                                  ARGUMENTS
                                  ARGUMENTS AND
                                            ANDAUTHORITIES

         "The judicial
         "The judicial process
                       process is
                               is filled
                                  filled with
                                         with formal
                                              formal requirements
                                                     requirements and
                                                                  and rules
                                                                      rules for
                                                                            for aa purpose;
                                                                                   purpose; namely, that
                                                                                            namely, that

  each litigant
  each litigant receives
                receives aa fair,
                            fair, full,
                                  full, and
                                        and just
                                             just judicial
                                                   judicial process."
                                                            process." Mobility
                                                                      Mobility Workx,
                                                                               Workx, LLC
                                                                                      LLCv.
                                                                                          v. Cellco
                                                                                             Cellco P 'ship,
                                                                                                    P 'ship,

  Dist.
  D     Court, Civil
   ist. Court, Civil Action
                     Action No.
                            No. 4:17
                                4:17-CV-00872,
                                     -CV-00872, 2019
                                                2019 WL 5721814, at
                                                     WL5721814,  at *18 (E.D. Tex.
                                                                    *18 (E.D. Tex. Nov.
                                                                                   Nov. 5, 2019)
                                                                                        5, 2019)

 ((Mazzant, J.). Plaintiffs
   Mazzant, J.). Plaintiffs were
                            were required
                                 required to
                                          to make
                                             make disclosures
                                                   disclosures of
                                                               of expert
                                                                   expert witnesses
                                                                          witnesses accompanied
                                                                                    accompanied by
                                                                                                by

  written reports that
  written reports that complied
                       complied with
                                with Rule
                                     Rule 26(a)(2)
                                          26(a)(2) and
                                                   and Fed.
                                                       Fed. R. Evid.
                                                               Evid. 702 by November
                                                                            November 22,
                                                                                     22, 2019. Dkt.
                                                                                         2019. Dkt.

  No. 297.
  No. 297. However, Plaintiffs' designation
           However, Plaintiffs' designation was
                                            was accompanied
                                                accompanied by
                                                            by an
                                                               an incomplete
                                                                  incomplete report
                                                                             report that
                                                                                    that failed
                                                                                         failed to
                                                                                                to

  comply with
  comply with Rule
              Rule 26(a)(2)'s
                   26(a)(2)'s requirements
                               requirements and
                                             and was
                                                  was neither
                                                       neither substantially
                                                                substantially justified
                                                                               justified norharmless.
                                                                                          norharmless.

  Accordingly, the
  Accordingly, the testimony
                   testimony and
                             and report
                                 report of
                                        of Dr.
                                           Dr. Blotcky
                                               Blotcky should
                                                       should be
                                                              be stricken.
                                                                 stricken.

  1.
  1.      Plaintiffs' Disclosures
          Plaintiffs' Disclosures Are
                                  Are Not
                                      Not in
                                          in Compliance
                                             Compliance with
                                                        with Fed.
                                                             Fed. R. Civ.
                                                                     Civ. P. 26(a)(2).
                                                                          P. 26(a)(2).

          Rule 26(a)(2)
          Rule 26(a)(2) governs
                        governs expert
                                expert report
                                       report disclosures
                                              disclosures and provides
                                                          and provides that
                                                                       that "a
                                                                            "a party
                                                                               party shall
                                                                                     shall disclose
                                                                                           disclose to
                                                                                                    to

  other parties
  other parties the
                the identity
                    identity of
                             of any person who may be
                                any person         be used
                                                      used atat trial
                                                                trial to
                                                                      to present
                                                                         present evidence [as an
                                                                                 evidence [as    expert]."
                                                                                              an expert]."

  Fed. R.
  Fed. R. Civ.
          Civ. P.
               P. 26(a)(2)(A);
                  26(a)(2)(A); see Nelson
                               see Nelson v. Myrick, No.
                                          v. Myrick, No. 3:04-CV-0828-G,  2005 WL
                                                         3:04 -CV-0828-G, 2005 WL723459,
                                                                                  723459, at
                                                                                          at *2

 ((N.D.
   N.D. Tex.
        Tex. Mar.
             Mar. 29,
                  29, 2005).
                      2005). If
                             If the
                                the witness
                                    witness isis one
                                                 one retained
                                                      retained or
                                                               or specially
                                                                   specially employed
                                                                             employed to
                                                                                      to provide
                                                                                         provide expert
                                                                                                 expert

  ttestimony in the
    estimony in the case
                    case or
                         or one
                            one whose
                                whose duties
                                      duties as
                                             as the
                                                the party's
                                                    party's employee
                                                            employee regularly
                                                                     regularly involve
                                                                               involve giving
                                                                                       giving expert
                                                                                              expert

  ttestimony, his disclosures
    estimony, his disclosures must be
                              must be accompanied by aa written
                                      accompanied by    written report
                                                                report prepared
                                                                       prepared and
                                                                                and signed
                                                                                    signed by
                                                                                           by the
                                                                                              the



  DEFENDANTS' JOINT
  DEFENDANTS'    JOINT MOTION
                       MOTION TO
                              TO STRIKE
                                 STRIKE PLAINTIFFS'
                                        PLAINTIFFS'
  PHYSICIAN EXPERT, MARK
  PHYSICIAN           MARK BLOTCKY,
                           BLOTCKY,M.D.
                                     M.D.                                                             Page 3
                                                                                                      Page
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 4 of 24 PageID #: 10389



  witness. Id. atat 26(a)(2)(B).
  witness. Id.      26(a)(2)(B).

          The expert's
          The expert's written
                       written report
                               report must contain a complete
                                      must contain   complete statement
                                                              statement of
                                                                        of all
                                                                           all opinions
                                                                               opinions to
                                                                                        to be
                                                                                           be expressed
                                                                                              expressed

  aand the basis
    nd the basis and
                 and reasons
                     reasons therefor;
                             therefor; the
                                       the facts,
                                           facts, data,
                                                  data, or
                                                        or other information considered
                                                           other information considered by the
                                                                                           the witness
                                                                                               witness inin

  forming the opinions;
  forming the opinions; and
                        and any
                            any exhibits
                                exhibits to
                                         to be used
                                               used as   summary of
                                                    as a summary of or
                                                                    or support
                                                                       support for
                                                                               for the
                                                                                    the opinions.
                                                                                        opinions. Id.
                                                                                                  Id. "To
                                                                                                      "To

  ssatisfy Rule 26(a)(2)(B),
    atisfy Rule 26(a)(2)(B), the
                             the report
                                 report must provide the
                                        must provide     substantive
                                                     the substantive rationale
                                                                     rationale in
                                                                               in detail
                                                                                  detail with
                                                                                         with respect to the
                                                                                              respect to the

  basis and reasons
  basis and reasons for
                    for the proffered opinions.
                        the proffered opinions. It
                                                It must
                                                   must explain
                                                        explain factually
                                                                factually why and
                                                                              and how the
                                                                                      the witness has
                                                                                          witness has

  rreached them." Broxterman
    eached them." Broxterman v. State Farm
                             v. State Farm Lloyds,
                                           Lloyds, No.
                                                   No. 4:14
                                                       4:14-CV-661,
                                                            -CV-661, 2015
                                                                     2015 WL
                                                                          WL11072132,
                                                                             11072132, at     (E.D.
                                                                                       at *2 (E.D.

  Tex. Oct.
  Tex. Oct. 19,
            19, 2015) (Mazzant, J.).
                2015) (Mazzant, J.). This
                                     This requirement
                                          requirement allows
                                                      allows parties
                                                             parties to
                                                                     to prepare
                                                                        prepare effectively
                                                                                effectively for
                                                                                            for cross
                                                                                                cross

  eexamination
    xamination of expert
               of expert witnesses
                         witnesses and,
                                   and, if
                                        if necessary,
                                           necessary, to
                                                      to arrange
                                                         arrange for
                                                                 for testimony
                                                                     testimony by
                                                                               by additional
                                                                                  additional expert
                                                                                             expert

  witnesses. Ihde v.v. HME,
  witnesses. Ihde      HME, Inc.,
                            Inc., No.
                                  No. 4:15
                                      4:15-CV-00585   (E.D. Tex.
                                           -CV-00585 (E.D.  Tex. August
                                                                 August 1, 2017).
                                                                        1, 2017).

          Under Rule
          Under Rule 37(c)(1),
                     37(c)(1), a party that fails
                                 party that fails to
                                                  to provide
                                                     provide information
                                                             information as
                                                                         as required
                                                                            required by Rule
                                                                                        Rule 26(a)
                                                                                             26(a) isis not
                                                                                                        not

  allowed to
  allowed to use that information
             use that information or
                                  or witness
                                     witness to
                                             to supply
                                                supply evidence
                                                       evidence on
                                                                on a motion,
                                                                     motion, at
                                                                             at hearing,
                                                                                hearing, or
                                                                                         or at
                                                                                            at a trial,
                                                                                                 trial,

  unless the
  unless the failure
             failure was substantially justified
                     was substantially justified or
                                                 or harmless.
                                                    harmless. Fed.
                                                              Fed. R. Civ. P. 37(c)(1).
                                                                      Civ. P.           In deciding
                                                                              37(c)(1). In deciding whether
                                                                                                    whether

  tto strike an
    o strike an expert
                expert witness
                       witness for
                               for failure
                                   failure to
                                           to comply
                                              comply with
                                                     with Rule
                                                          Rule 26(a)(2),
                                                               26(a)(2), aa court
                                                                            court is
                                                                                  is guided
                                                                                     guided by four
                                                                                               four factors:
                                                                                                    factors:

 ((1) the importance
   1) the importance of the
                        the evidence;
                            evidence; (2)
                                       (2) the
                                           the prejudice
                                               prejudice to
                                                         to the
                                                            the opposing
                                                                opposing party of including
                                                                         party of           the evidence;
                                                                                  including the evidence;

 ((3) the possibility
   3) the possibility of curing
                         curing such
                                such prejudice
                                     prejudice by granting
                                                  granting a continuance;
                                                             continuance; and (4) the
                                                                          and (4) the explanation
                                                                                      explanation for
                                                                                                  for the
                                                                                                      the

  designating party's
  designating party's failure
                      failure to
                              to comply
                                 comply with
                                        with the
                                              the Rule's requirements.
                                                  Rule's requirements. See Geiserman
                                                                       See           v. MacDonald,
                                                                           Geiserman v. MacDonald,

 893 F.
 893 F. 2d
        2d 787,
           787, 791
                791 (5th
                     (5th Cir.
                          Cir. 1990).
                               1990).

          A.
          A.      Dr. Blotcky's
                  Dr. Blotcky's Report
                                Report is Incomplete and
                                       is Incomplete     Deficient.
                                                     and Deficient.

          Plaintiffs made their
          Plaintiffs      their expert
                                expert disclosure
                                       disclosure of
                                                  of Dr.
                                                     Dr. Blotcky
                                                         Blotcky as
                                                                 as a "specially
                                                                      "specially retained
                                                                                 retained expert
                                                                                          expert who will
                                                                                                     will

 ttestify on behalf
   estify on behalf of
                    of the
                       the Plaintiffs
                           Plaintiffs as
                                      as a Forensic Psychiatric Consultant,"
                                           Forensic Psychiatric              on November
                                                                Consultant," on November 22,
                                                                                         22, 2019.
                                                                                             2019. See
                                                                                                   See



 DEFENDANTS'JOINT JOINT MOTION
                        MOTION TO
                               TO STRIKE
                                  STRIKE PLAINTIFFS'
                                         PLAINTIFFS'
                EXPERT, MARK
 PHYSICIAN EXPERT,      MARK BLOTCKY,
                             BLOTCKY,M.D.
                                      M.D.                                                           Page 4
                                                                                                     Page
 2500020/510369
 2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 5 of 24 PageID #: 10390



  Plaintiffs' Disclosure of
  Plaintiffs' Disclosure    Specially Retained
                         of Specially Retained Experts
                                               Experts (Dkt.          attached hereto
                                                                 375, attached
                                                       (Dkt. No. 375,          hereto as
                                                                                      as Exhibit 2) atat
                                                                                         Exhibit 2)

  2. However,
  2.                 than submitting
              rather than
     However, rather      submitting an        report containing
                                        expert report
                                     an expert                     complete statement
                                                      containing a complete statement of all opinions
                                                                                      of all opinions

  Dr. Blotcky will
  Dr. Blotcky      express at
              will express at trial,   Plaintiffs
                               trial, Plaintiffs   attached an
                                                  attached   an incomplete,   noncompliant "Preliminary
                                                                 incomplete, noncompliant  "Preliminary

  Report." Id.
  Report."          2. Plaintiffs
           Id. atat 2.                 stated they
                                  also stated
                       Plaintiffs also             are "in
                                              they are       the process
                                                        "in the          of producing
                                                                 process of           various documents
                                                                            producing various           to the
                                                                                              documents to the

  Defendants which Dr.
  Defendants which Dr. Blotcky     use to
                       Blotcky may use    summarize or
                                       to summarize    support his
                                                    or support     opinions and/or
                                                               his opinions        which may be
                                                                            and/or which     be

       as exhibits
  used as
  used                   this lawsuit."
          exhibits inin this             Id. atat 3.
                               lawsuit." Id.            no timeframe
                                                  3. As no timeframe is provided, Defendants
                                                                     is provided, Defendants are
                                                                                             are left    guess
                                                                                                      to guess
                                                                                                 left to

  iin
    n the meantime as
      the meantime    to what
                   as to      exactly Dr.
                         what exactly     Blotcky may testify
                                      Dr. Blotcky     testify toto atat trial.
                                                                        trial.

            n addition
          IIn addition to submitting a "preliminary,"
                       to submitting   "preliminary," incomplete expert report,
                                                      incomplete expert         Dr. Blotcky's
                                                                        report, Dr.           report isis
                                                                                    Blotcky's report

        and conclusory
  vague and
  vague                         each Defendant's
                       as toto each
            conclusory as                        role inin Plaintiffs'
                                     Defendant's role                  alleged injuries.
                                                           Plaintiffs' alleged           See generally
                                                                               injuries. See generally Ex.
                                                                                                       Ex. 1.
                                                                                                           1.

  The Fifth Circuit
  The Fifth         has held
            Circuit has held that, where an
                             that, where an expert report does
                                            expert report      not offer
                                                          does not          opinion as
                                                                         an opinion
                                                                   offer an         as to
                                                                                       to each named
                                                                                          each named

  defendant, itit failed
  defendant,                  meet the
                  failed toto meet      disclosure requirements.
                                    the disclosure  requirements. Honey
                                                                  Honey-Love     United States,
                                                                              v. United
                                                                        -Love v.        States, 664 Fed. App'x
                                                                                                664 Fed. App'x

  358, 316
  358, 316 (5th
            (5th Cir. 2016). For
                 Cir. 2016).     example, aa report
                             For example,     report is  deficient where
                                                      is deficient where itit only references
                                                                              only references some of the
                                                                                              some of the

  named parties
  named         generally but
        parties generally     does not
                          but does not appear
                                       appear to offer any
                                              to offer any opinion pertaining
                                                           opinion pertaining to other named
                                                                              to other       parties.
                                                                                       named parties.

     Further, where
 Id. Further,
 Id.          where an expert opines
                    an expert         that aa defendant's
                              opines that     defendant's failure             the plaintiffs
                                                                    led toto the
                                                           failure led                       injuries but
                                                                                  plaintiffs injuries     does
                                                                                                      but does

      provide the
  not provide
  not             basis or
              the basis     reasons for
                        or reasons       reaching this
                                    for reaching       opinion the
                                                  this opinion     report does
                                                               the report          comply with
                                                                               not comply
                                                                          does not             the
                                                                                          with the

  disclosure requirements
  disclosure requirements of Fed. R.
                          of Fed.    Civ. P.
                                  R. Civ. P. 26. Id.
                                             26. Id.

          Dr. Blotcky's
          Dr. Blotcky's expert
                        expert report in this
                               report in      case is
                                         this case    similarly deficient;
                                                   is similarly deficient; after   verbatim recitation
                                                                           after a verbatim recitation of
                                                                                                       of

 Plaintiffs' allegations
 Plaintiffs' allegations           in their
                            stated in
                         as stated
                         as                  Third Amended
                                       their Third         Complaint (Dkt.
                                                   Amended Complaint       183), Dr.
                                                                     (Dkt. 183),     Blotcky finally
                                                                                 Dr. Blotcky finally

  opines, "Not
  opines, "Not one of these
               one of       patients met
                      these patients met the         necessity for
                                             medical necessity
                                         the medical               admission" (without
                                                               for admission"          stating, in
                                                                              (without stating, in his
                                                                                                   his

   xpert opinion,
 eexpert               the 'medical
                  what the
         opinion, what               necessity standard'
                            'medical necessity standard' is
                                                         is as
                                                            as it relates to
                                                               it relates    each individual
                                                                          to each            patient based
                                                                                  individual patient based

 on his    her symptomology
        or her
    his or     symptomology at the time
                            at the time of admission, as
                                        of admission,    well as
                                                      as well as how and
                                                                     and why each patient did
                                                                             each patient did not
                                                                                              not



                JOINT MOTION
 DEFENDANTS'JOINT     MOTION TO
                             TO STRIKE
                                STRIKE PLAINTIFFS'
                                       PLAINTIFFS'
 PHYSICIAN EXPERT, MARK
 PHYSICIAN           MARK BLOTCKY, M.D.
                          BLOTCKY,  M.D.                                                               Page 5
                                                                                                       Page
 2500020/510369
 2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 6 of 24 PageID #: 10391



  meet "the
  meet "the medical
            medical necessity
                    necessity for
                              for admission").
                                  admission"). Ex.
                                               Ex. 11 at
                                                      at 51.
                                                         51.

            The
            The absence of this
                absence of this required
                                required "factual
                                         "factual predicate"
                                                  predicate" — "the
                                                               "the bases
                                                                    bases and
                                                                          and reasons" for the
                                                                              reasons" for the opinion
                                                                                               opinion

  offered —
  offered   renders this
          —renders  this opinion
                         opinion insufficient
                                 insufficient and requires itsits exclusion.
                                              and requires        exclusion. See
                                                                             See Brimer
                                                                                 Brimer v.
                                                                                        v. Chase
                                                                                           Chase Bank,
                                                                                                 Bank,

  USA,
  USA, NA, No.
           No. 7-10
               7-10-CV-7-0,
                    -CV-7-0, 2011
                             2011 U.S.
                                  U.S. Dist.
                                       Dist. LEXIS
                                             LEXIS 163292
                                                   163292 *5-6 (N.D. Tex.
                                                          *5-6 (N.D. Tex. Jan.
                                                                          Jan. 13, 2100) (report
                                                                               13, 2100)  (report

  deficient when
  deficient when itit fails
                       fails toto provide
                                  provide factual
                                          factual support
                                                  support for
                                                          for the
                                                               the opinions
                                                                   opinions expressed);
                                                                            expressed); Space
                                                                                        Space Maker
                                                                                              Maker Designs
                                                                                                    Designs

  v.v. Weldon F. Stump
       Weldon F. Stump &
                       & Co.,
                         Co., No.
                              No. 3-02
                                  3-02-CV-0378-H,  2003 U.S.
                                       -CV-0378-H, 2003 U.S. Dist.
                                                             Dist. LEXIS
                                                                   LEXIS 3941
                                                                         3941 *8-13
                                                                              *8-13 (N.D.
                                                                                     (N.D. Tex.
                                                                                           Tex.

  Mar.
  Mar. 13, 2003) (citing
       13, 2003)  (citing Sierra
                          Sierra Club
                                 Club v.
                                      v. Cedar Point Oil
                                         Cedar Point     Co., Inc.,
                                                     Oil Co., Inc., 73
                                                                    73 F.3d
                                                                       F.3d 546,
                                                                            546, 571 (5th Cir.
                                                                                 571 (5th Cir. 1996),
                                                                                               1996),

  cert. denied,
  cert.         519 U.S.
        denied, 519 U.S. 811,
                         811, 136
                              136 L.Ed.2d 20, 117
                                  L.Ed.2d 20, 117 S.Ct.
                                                  S.Ct. 57 (1996))
                                                           (1996)) (expert
                                                                   (expert reports
                                                                           reports must
                                                                                   must provide
                                                                                        provide aa

 "factual predicate"
 "factual predicate" for
                      for the
                           the opinions
                               opinions offered.
                                        offered. If
                                                 If this
                                                    this necessary
                                                         necessary factual
                                                                   factual predicate
                                                                           predicate is
                                                                                     is absent, the report
                                                                                        absent, the report

 falls short
 falls short of
             of the
                 the requirement
                     requirement itit be
                                      be "detailed
                                          "detailed and
                                                    and complete"))
                                                         complete"))

            Dr. Blotcky
            Dr. Blotcky similarly
                        similarly fails
                                  fails toto explain
                                             explain and
                                                     and provide
                                                         provide the required factual
                                                                 the required factual predicate
                                                                                      predicate related
                                                                                                related to
                                                                                                        to the
                                                                                                           the

  other opinions
  other opinions stated
                 stated inin his
                             his report.
                                 report. For
                                         For example,
                                             example, he
                                                      he opines
                                                         opines there were "[v]iolations
                                                                there were "[v]iolations of
                                                                                         of standard
                                                                                            standard of
                                                                                                     of

  care" by
  care" by the
            the Hospital,
                Hospital, the
                           the Behavioral
                               Behavioral Health
                                          Health and
                                                 and the
                                                      the Doctor
                                                          Doctor Defendants,
                                                                 Defendants, but states nothing
                                                                             but states nothing about
                                                                                                about(1)
                                                                                                      (1)

 tthe
   he applicable
      applicable standards of
                 standards of care,  (2) what
                              care, (2)  what standards
                                              standards were violated, and
                                                        were violated,      (3) the
                                                                       and (3)  the facts
                                                                                    facts on which these
                                                                                          on which these

  opinions are
  opinions are based.
               based. Ex.
                      Ex. 11 at
                             at 51-52,
                                51-52, opinions
                                       opinions 1-3.
                                                1-3. Because
                                                     Because this information is
                                                             this information is missing,
                                                                                 missing, Dr.
                                                                                          Dr. Blotcky's
                                                                                              Blotcky's

  rreport
    eport isis incomplete
                incomplete and
                           and deficient.
                               deficient. See         2011 U.S.
                                              Brimer, 2011
                                          See Brimer,      U.S. Dist.
                                                                Dist. LEXIS
                                                                      LEXIS 163292
                                                                            163292 atat *5-6; Space Maker
                                                                                        *5-6; Space Maker

 Designs,
 D        2003 U.S.
  esigns, 2003 U.S. Dist.
                    Dist. LEXIS
                          LEXIS 3941
                                3941 atat *8-13.
                                          *8-13.

            The balance
            The balance of
                        of the
                            the 45
                                45 opinions
                                   opinions offered
                                            offered by
                                                    by Dr.
                                                       Dr. Blotcky  are similarly
                                                           Blotcky are   similarly deficient.  Ex. 1 at
                                                                                    deficient. Ex.   at 52-57.
                                                                                                        52-57.




                Later, after
               Later,    after stating
                                stating 45 45 opinions
                                              opinions he  he intends
                                                               intends to  to offer,
                                                                              offer, Dr.
                                                                                       Dr. Blotcky
                                                                                            Blotcky adds,
                                                                                                       adds, "I"I believe
                                                                                                                  believe itit is
                                                                                                                                is extremely
                                                                                                                                   extremely
  problematic and
  problematic       and concerning
                          concerning when        the hospital
                                           when the    hospital records
                                                                    records andand staff
                                                                                    staff records
                                                                                           records do not      match those
                                                                                                          not match     those of    what the
                                                                                                                                 of what   the
  patient complained
  patient   complained of     of as
                                 as symptoms
                                     symptoms and   and the
                                                          the nurses
                                                               nurses [sic]
                                                                          [sic] records
                                                                                records conflict
                                                                                           conflict with    those of
                                                                                                      with those     of the   medical
                                                                                                                        the medical
  doctor." Ex.
 doctor."      Ex. 11 at
                       at 57.
                           57. For
                                For thethe same
                                            same reason
                                                   reason —   — the
                                                                  the necessary
                                                                        necessary factual      predicate isis missing
                                                                                     factual predicate          missing —  —this
                                                                                                                               this opinion
                                                                                                                                     opinion
 ttoo
   oo is
       is insufficient
          insufficient      and should
                            and  should be  be excluded.
                                               excluded.
 DEFENDANTS'JOINT JOINT MOTION
                        MOTION TO
                               TO STRIKE
                                  STRIKE PLAINTIFFS'
                                         PLAINTIFFS'
 PHYSICIAN EXPERT,
 PHYSICIAN      EXPERT, MARK
                        MARK BLOTCKY,
                             BLOTCKY, M.D.
                                      M.D.                                                                                               Page 66
                                                                                                                                         Page
 2500020/510369
 2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 7 of 24 PageID #: 10392



  With minimal exception,
  With minimal exception, Dr. Blotcky does
                          Dr. Blotcky does nothing
                                           nothing more than offer
                                                   more than offer aa one
                                                                      one-sentence   "opinion" without
                                                                          -sentence "opinion"  without

  eexplanation
    xplanation or reference
               or reference toto any
                                 any facts
                                     facts on
                                           on which the opinion
                                              which the opinion isis based.
                                                                     based. Ex.
                                                                            Ex. 11 at
                                                                                   at 52-57,
                                                                                      52-57, opinions
                                                                                             opinions 4-9,
                                                                                                      4-9,

  11-25,  27-37, 40-43.
  1 1-25, 27-37, 40-43. In
                         In the
                             the few
                                 few instances
                                     instances Dr.
                                               Dr. Blotcky
                                                   Blotcky provides
                                                           provides some
                                                                    some degree    explanation,
                                                                         degree of explanation, he still
                                                                                                he still

  does not
  does not provide
           provide any detail about
                   any detail about the underlying standard
                                    the underlying standard of
                                                            of care,
                                                               care, what
                                                                     what should
                                                                          should have been done
                                                                                 have been done or
                                                                                                or

  disclosed, and
  disclosed, and explain
                 explain how
                         how that
                             that failure
                                  failure proximately
                                          proximately caused
                                                       causedthe
                                                              the injuries
                                                                   injuriesalleged.
                                                                            alleged. Ex.
                                                                                     Ex. 11 at
                                                                                            at 52-57,
                                                                                               52-57,

  opinions 38,
  opinions     44, 45.
           38, 44, 45.

          IIn
            n most
              most instances,
                   instances, Dr. Blotcky
                              Dr.         fails to
                                  Blotcky fails to even
                                                   even state
                                                         state which
                                                               which Defendant
                                                                     Defendant or
                                                                               or Defendants
                                                                                  Defendants is
                                                                                             is

  rresponsible for the
    esponsible for the misconduct
                       misconduct alleged.
                                  alleged. Ex.
                                           Ex. 11 at
                                                  at 52-57,
                                                     52-57, opinions
                                                            opinions 4-21,
                                                                     4-21, 23-28,
                                                                           23-28, 30-31,
                                                                                  30-31, 33,
                                                                                         33, 37,
                                                                                             37, and 42.
                                                                                                 and 42.

  These opinions
  These          are, therefore,
        opinions are, therefore, deficient
                                 deficient and should be
                                           and should be excluded
                                                         excluded under Rule 26(a)(2)(B).
                                                                  under Rule              Honey-Love,
                                                                             26(a)(2)(B). Honey -Love,

 664 Fed.
 664 Fed. App'x
          App'x at
                at 360-362.
                   360-362.

          IIn
            n fact,
              fact, Dr.
                    Dr. Blotcky
                        Blotcky only once states
                                only once        that any
                                          states that any of the  Defendant Doctors
                                                              the Defendant Doctors —
                                                                                    —Drs.  Buttar,
                                                                                      Drs. Buttar,

  Faheem, Malone
  Faheem, Malone Mehta,
                 Mehta, Rafique,
                        Rafique, Tao,
                                 Tao, oror Tom
                                           Tom — did   anythingwrong.
                                                  did anything wrong. Ex.         52, opinion
                                                                      Ex. 11 atat 52,              The
                                                                                      opinion 3.3. The

  ssum-total of this
    um-total of this opinion
                     opinion is:
                             is:

          Violations
          Violations      of standard
                          of  standard of
                                       of car
                                           car by  each defendant
                                               by each  defendant doctor
                                                                     doctor with  each individual
                                                                             with each individual patient.
                                                                                                     patient.
          Specifically, Mehta/Tao
          Specifically,      Mehta/Tao andand Green;   Mehta/Buttar
                                               Green; Mehta/Buttar and      McPherson;    Malone/Tao
                                                                       and McPherson; Malone/Tao and       and
          Harvey; Faheem
          Harvey;        Faheem andand Hough;     Faheem/Tao and
                                       Hough; Faheem/Tao          and Meier;    Faheem/Tao and
                                                                       Meier; Faheem/Tao             Stokes;
                                                                                                and Stokes;
          Rafique and
          Rafique            Crowell; Rafique/Tom
                        and Crowell;  Rafique/Tom and  and Creel;
                                                            Creel; Tao
                                                                    Tao and
                                                                        and Young.
                                                                              Young. Ex.
                                                                                      Ex. 11 at  52, opinion
                                                                                              at 52, opinion
          3.
          3.

     This "opinion"
 Id. This
 Id.      "opinion" in
                    in no way meets the Rule
                              meets the Rule 26's
                                             26's "detailed
                                                   "detailed and complete" requirement.
                                                             and complete"              See Brimer,
                                                                           requirement. See Brimer,

 2011 U.S.
 2011      Dist. LEXIS
      U.S. Dist. LEXIS 163292
                       163292 atat *5-6; Space Maker
                                   *5-6; Space Maker Designs,
                                                     Designs, 2003
                                                              2003 U.S.
                                                                   U.S. Dist.
                                                                        Dist. LEXIS 3941
                                                                                    3941 atat *8-13.
                                                                                              *8-13.

 For this
 For this reason,
          reason, Dr.
                  Dr. Blotcky's
                      Blotcky's opinion
                                opinion that
                                        that any
                                             any Defendant
                                                 Defendant Doctor
                                                           Doctor did
                                                                  did anything
                                                                      anything wrong should be
                                                                               wrong should be

            See id.;
   xcluded. See
 eexcluded.     id.; see
                     see also
                         also Honey
                              Honey-Love,  664 Fed.
                                    -Love, 664 Fed. App'x
                                                    App'x at 360-362.
                                                          at 360-362.

         Dr. Blotcky
         Dr. Blotcky also
                     also fails
                          fails toto articulate
                                     articulate a standard
                                                  standard of
                                                           of care
                                                              care as
                                                                   as toto each  individual Defendant,
                                                                           each individual  Defendant, merely
                                                                                                       merely



 DEFENDANTS'JOINT JOINT MOTION
                        MOTION TO
                               TO STRIKE
                                  STRIKE PLAINTIFFS'
                                         PLAINTIFFS'
                EXPERT, MARK
 PHYSICIAN EXPERT,      MARK BLOTCKY,
                             BLOTCKY,M.D.
                                      M.D.                                                                       Page 7
                                                                                                                 Page
 2500020/510369
 2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 8 of 24 PageID #: 10393



  concluding that the
  concluding that     actions taken
                  the actions            whole "do
                                    as a whole
                              taken as         "do not      the standard
                                                       meet the
                                                   not meet     standard of
                                                                         of care,"
                                                                            care," which
                                                                                   which isis conclusory
                                                                                              conclusory

  and vague as
  and vague    to each
            as to      Defendant's
                  each Defendant's alleged
                                   alleged role.
                                            role. Ex.
                                                  Ex. 11 at 50-51. Dr.
                                                         at 50-51.     Blotcky goes
                                                                   Dr. Blotcky      on to
                                                                               goes on to list
                                                                                          list 20
                                                                                               20

 "violations"
 "violations" as departures from
              as departures from the standard of
                                 the standard of care, but fails
                                                 care, but fails to explicate what
                                                                 to explicate           standard of
                                                                                   that standard
                                                                              what that             care
                                                                                                 of care

  iiss for
       for each Defendant. Id.
           each Defendant.          51-53. Finally,
                           Id. atat 51-53. Finally, he        Defendants to
                                                       leaves Defendants
                                                    he leaves               resort to
                                                                         to resort to utter
                                                                                      utter speculation
                                                                                             speculation

    egarding the
  rregarding     standard of care
             the standard    care as
                                  as well
                                     well as      alleged departure
                                              the alleged
                                          as the          departure therefrom:
                                                                     therefrom: "With  each Plaintiff
                                                                                 "With each Plaintiff failure
                                                                                                      failure

     the physician
  of the physician toto discharge the patient
                        discharge the patient with
                                              with           ""(Id.    54, #24);
                                                                    at 54,
                                                               (Id. at     #24); and "Each treatment
                                                                                 and"Each   treatment facility
                                                                                                      facility

  tto
    o the extent itit violated
      the extent      violated the
                               the Texas Health &
                                   Texas Health   Safety Code
                                                &Safety  Code §§ 164.005,
                                                                  164.005, in   compensation
                                                                            in compensation  to their
                                                                                             to their

    mployees and
  eemployees     agents including
             and agents including              ""(Id.
                                                  (Id. atat 56,
                                                            56, #40).
                                                                #40).

            n addition
          IIn addition to articulating
                       to articulating one broad
                                       one       standard of care
                                           broad standard    care allegedly applicable
                                                                  allegedly applicable to all
                                                                                       to     Defendants,
                                                                                          all Defendants,

  Dr. Blotcky
  Dr. Blotcky fails
               fails toto make  the causal
                          make the          linkbetween
                                     causallink  betweenany  namedDefendant's
                                                         anynamed  Defendant's conduct
                                                                               conduct and anyPlaintiff's
                                                                                       and any Plaintiff's

 alleged injuries
 alleged          in aa non-conclusory
         injuries in    non-conclusory manner. See Ex.
                                       manner. See     1. The
                                                   Ex. 1.     Fifth Circuit
                                                          The Fifth         has recognized
                                                                    Circuit has  recognized(citing
                                                                                            (citing Texas
                                                                                                    Texas

 llaw) that itit is
   aw) that      is not
                    not enough
                        enough for
                               for an
                                   an expert simply to
                                      expert simply to opine that the
                                                       opine that     defendant's
                                                                  the defendant's negligence caused
                                                                                  negligence caused the
                                                                                                    the

  plaintiff's         See Ellis
              injury. See
  plaintiff's injury.              United States,
                                v. United
                          Ellis v.                673 F.3d
                                          States, 673 F.3d 367,
                                                           367, 373
                                                                373 (5th
                                                                     (5th Cir. 2012). The
                                                                          Cir. 2012). The expert
                                                                                          expert also
                                                                                                 also must,
                                                                                                      must,

   o aa reasonable
 tto                degree of
         reasonable degree    medical probability,
                           of medical              explain how and
                                      probability, explain             the negligence
                                                               and why the negligence caused the injury.
                                                                                      caused the injury.

 Id.      no basis
 Id. IfIf no basis for
                   for the opinion is
                       the opinion    offered, or
                                   is offered, or the
                                                  the basis         provides no
                                                            offered provides
                                                      basis offered             support, the
                                                                             no support,     opinion isis
                                                                                         the opinion

            conclusory
  merely aa conclusory
  merely               statement and
                       statement     cannot be
                                 and cannot be considered probative evidence.
                                               considered probative evidence. Id.
                                                                              Id. Dr. Blotcky's
                                                                                  Dr. Blotcky's

 one           causation opinion
     -sentence causation
 one-sentence                    (e.g., "These
                         opinion (e.g.,        actions caused
                                        "These actions caused harm"
                                                              harm" to Plaintiffs)
                                                                    to Plaintiffs) is, therefore,
                                                                                   is, therefore, legally
                                                                                                  legally

   nsufficient.
 iinsufficient.

         Possibly in recognition
         Possibly in recognition of the fact
                                 of the fact that
                                             that his report is
                                                  his report    incomplete for
                                                             is incomplete     purposes of
                                                                           for purposes of Rule     Dr.
                                                                                                26, Dr.
                                                                                           Rule 26,

 Blotcky hedges
 Blotcky        and concludes
         hedges and           his report
                    concludes his        by stating,
                                  report by stating, "[b]ased     the complex
                                                      "[b]ased on the complex multi -party nature
                                                                              multi-party         of this
                                                                                           nature of  this

 proceeding, II have
 proceeding,         attempted toto identify
                have attempted                my opinions."
                                     identify my             Ex. 11 at
                                                  opinions." Ex.    at 57. There is
                                                                       57. There     only one
                                                                                  is only one reason
                                                                                              reason this
                                                                                                     this isis



                JOINT MOTION
 DEFENDANTS'JOINT     MOTION TO
                             TO STRIKE
                                STRIKE PLAINTIFFS'
                                       PLAINTIFFS'
 PHYSICIAN EXPERT, MARK
                     MARK BLOTCKY,
                          BLOTCKY,M.D.
                                    M.D.                                                               Page 8
                                                                                                       Page
 2500020/510369
 2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 9 of 24 PageID #: 10394



  aa complex
     complex multi-party  case; that
             multi -party case; that reason
                                     reason isis that
                                                 that Plaintiffs
                                                      Plaintiffs elected
                                                                 elected to
                                                                         to file
                                                                            file as
                                                                                 as a single
                                                                                      single lawsuit
                                                                                             lawsuit what
                                                                                                     what are
                                                                                                          are

  rreally nine separate
    eally nine separate claims
                        claims (claims
                                (claims by Meier,
                                           Meier, the
                                                  the Hough
                                                      Hough Family,
                                                            Family, Stokes,
                                                                    Stokes, McPherson,
                                                                            McPherson, Harvey, Young,
                                                                                       Harvey, Young,

  Crowell, the
  Crowell, the Creels,
               Creels, and
                       and Green)
                           Green) involving
                                  involving nine separate hospitalizations
                                            nine separate hospitalizations at
                                                                           at four
                                                                              four different facilities in
                                                                                   different facilities in

 four different
 four different cities
                cities between
                       between 2015
                               2015 and
                                    and 2018.
                                        2018. Dkt.
                                              Dkt. No.
                                                   No. 183
                                                       183 at
                                                           at 13-55.
                                                              13-55. The
                                                                     The fact
                                                                         fact that
                                                                              that Plaintiffs
                                                                                   Plaintiffs elected
                                                                                              elected

  tto make this
    o make this a "complex
                  "complex multi-party"
                           multi -party" case
                                         case should
                                              should not
                                                     not relieve
                                                         relieve either
                                                                 either Dr.
                                                                        Dr. Blotcky
                                                                            Blotcky or
                                                                                    or Plaintiffs
                                                                                       Plaintiffs of their
                                                                                                     their

  duty toto comply
  duty      comply with
                   with the
                        the requirements
                            requirements of
                                         of Rule
                                            Rule 26.
                                                 26. The
                                                     The fact
                                                         fact a case
                                                                case may
                                                                     may be
                                                                         be complex
                                                                            complex and
                                                                                    and may involve
                                                                                            involve

  multiple
  multiple parties
           parties and
                   and medical
                       medical providers
                               providers does
                                         does not
                                              not excuse
                                                  excuse the
                                                         the plaintiffs
                                                             plaintiffs of the
                                                                           the need
                                                                               need to
                                                                                    to comply
                                                                                       comply with the
                                                                                              with the

  rrequirements
    equirements of Rule
                of Rule 26.
                        26. See
                            See Honey
                                Honey-Love,  664 Fed.
                                      -Love, 664 Fed. App'x
                                                      App'x at
                                                            at 360-362.
                                                               360-362.

          Dr. Blotcky's
          Dr. Blotcky's report
                        report is
                               is incomplete,
                                   incomplete, deficient,
                                               deficient, and thus
                                                          and thus fails
                                                                   fails to
                                                                         to comply
                                                                            comply with
                                                                                   with the
                                                                                        the expert
                                                                                            expert

  disclosure requirements
  disclosure requirements of
                          of Fed.
                             Fed. R. Civ.
                                     Civ. P.
                                          P. 26.
                                             26. His
                                                 His expert
                                                     expert report
                                                            report and
                                                                   and testimony
                                                                       testimony should
                                                                                 should be
                                                                                        be stricken.
                                                                                           stricken.

          B..
          B       Dr. Blotcky's
                  Dr. Blotcky's Report
                                Report and
                                       and Testimony
                                           Testimony Should
                                                     Should Be Stricken.
                                                               Stricken.

          Here, the
          Here, the Geiserman factors clearly
                    Geiserman factors clearly weigh in favor
                                              weigh in favor of
                                                             of striking
                                                                striking Dr.
                                                                         Dr. Blotcky's
                                                                             Blotcky's testimony
                                                                                       testimony and
                                                                                                 and

  rreport.
    eport. Even
           Even assuming,           that Dr.
                          arguendo, that
                assuming, arguendo,      Dr. Blotcky's
                                             Blotcky's testimony
                                                       testimony is
                                                                 is of
                                                                    of import,
                                                                        import, the
                                                                                the second
                                                                                    second element
                                                                                           element

  weighs
  weighs inin Defendants'
              Defendants' favor.
                          favor. Defendants
                                 Defendants would
                                            would be substantially prejudiced
                                                  be substantially prejudiced by  the Court's
                                                                              by the  Court's acceptance
                                                                                              acceptance

     Dr. Blotcky's
  of Dr. Blotcky's deficient "preliminary" report.
                   deficient "preliminary"  report. Dr.
                                                    Dr. Blotcky
                                                        Blotcky provides
                                                                provides no
                                                                         no specific
                                                                            specific opinions
                                                                                     opinions about each
                                                                                              about each

 Defendant (including
 Defendant  (including standards
                       standards of
                                 of care,
                                    care, alleged
                                          alleged breaches,
                                                  breaches, and
                                                            and alleged
                                                                alleged proximate
                                                                        proximate cause
                                                                                  cause of injury to
                                                                                           injury to

  each Plaintiff),
  each Plaintiff), so
                   so Defendants
                      Defendants would
                                 would be significantly
                                          significantly and
                                                        and unfairly
                                                            unfairly disadvantaged
                                                                     disadvantaged in
                                                                                   in their
                                                                                      their ability
                                                                                            ability to
                                                                                                    to

 designate a responsive
 designate   responsive expert
                        expert who can
                                   can prepare
                                       prepare a report
                                                  report responding
                                                          responding toto the
                                                                           the incomplete
                                                                                incomplete and
                                                                                           and insubstantial
                                                                                                insubstantial

 content of
 content of Dr.
            Dr. Blotcky's
                Blotcky's report.
                          report. In
                                  In addition,
                                     addition, Defendants
                                               Defendants will
                                                          will be
                                                               be unable
                                                                  unable to
                                                                         to adequately cross-examine
                                                                            adequately cross-examine

 Dr. Blotcky
 Dr. Blotcky without
             without knowing
                     knowing the
                             the factual
                                 factual basis
                                         basis for
                                               for his
                                                   his opinions
                                                       opinions or
                                                                or the
                                                                   the materials
                                                                       materials he
                                                                                 he relied
                                                                                    relied upon
                                                                                           upon in
                                                                                                in

 forming the
 forming the opinions.
             opinions.



 DEFENDANTS'JOINT JOINT MOTION
                        MOTION TO
                               TO STRIKE
                                  STRIKE PLAINTIFFS'
                                         PLAINTIFFS'
 PHYSICIAN EXPERT,
 PHYSICIAN      EXPERT, MARK
                        MARK BLOTCKY, M.D.
                             BLOTCKY, M.D.                                                            Page 9
                                                                                                      Page
 2500020/510369
 2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 10 of 24 PageID #: 10395



          The third
          The third factor
                    factor also
                           also weighs in favor
                                weighs in       of Defendants,
                                          favor of Defendants, as there is
                                                               as there is little possibility
                                                                           little possibility of curing
                                                                                                 curing the
                                                                                                        the

  prejudice to
  prejudice    Defendants. Even
            to Defendants. Even after
                                after receiving
                                      receiving multiple
                                                multiple extensions
                                                         extensions of
                                                                    of the
                                                                       the disclosure
                                                                           disclosure deadline, Plaintiffs
                                                                                      deadline, Plaintiffs

  ssubmitted
    ubmitted an incomplete and
             an incomplete and inadequate disclosure and
                               inadequate disclosure and expert report of Dr.
                                                         expert report        Blotcky. As stated,
                                                                          Dr. Blotcky.    stated, this
                                                                                                  this

  hinders Defendants'
  hinders Defendants' ability
                      ability to
                              to designate appropriate responsive
                                 designate appropriate responsive experts
                                                                  experts and
                                                                          and to
                                                                              to probe
                                                                                 probe the
                                                                                       the basis for Dr.
                                                                                           basis for Dr.

            opinions. See
  Blotcky's opinions.
  Blotcky's           See Flores
                          Flores v.      Corp., No.
                                    AT&T Corp.,
                                 v. AT&T            17-CV-00318-DB, 2019
                                                No. 17-CV-00318-DB, 2019 WL 2746774, atat *7
                                                                         WL2746774,       *7

 ((W.D.
   W.D. Tex.
        Tex. Mar.
             Mar. 27,
                  27, 2019) (concluding similar
                      2019) (concluding         prejudice occurred).
                                        similar prejudice            Further, the
                                                          occurred). Further,     extensions of
                                                                              the extensions    time
                                                                                             of time

  have prolonged
  have           the litigation,
       prolonged the litigation, and the inadequate
                                 and the inadequate disclosure
                                                    disclosure and
                                                               and expert
                                                                   expert report
                                                                          report have increased the
                                                                                 have increased the costs
                                                                                                    costs

      this lawsuit
  of this          for Defendants.
           lawsuit for Defendants. See,
                                   See, e.g.,
                                        e.g., Law Funder,
                                                  Funder, LLC
                                                          LLC v.v. Munoz,
                                                                   Munoz, No.
                                                                          No. 7:14
                                                                              7:14-CV-00981,  2016 WL
                                                                                   -CV-00981, 2016 WL

  8461423, atat *3
  8461423,      *3 (S.D.
                    (S.D. Tex.
                          Tex. Dec.
                               Dec. 9,
                                    9, 2016),
                                       2016), aff'd, 924 F.3d
                                              aff'd, 924 F.3d 753
                                                              753 (5th
                                                                   (5th Cir.
                                                                        Cir. 2019) (describing prejudice
                                                                             2019) (describing prejudice

  tto opposing party
    o opposing party as
                     as including
                         including conduct
                                   conduct that prolongs litigation,
                                           that prolongs litigation, increases
                                                                     increases litigation -related expenses,
                                                                               litigation-related  expenses,

  and prevents
  and prevents effective
               effective prosecution
                         prosecution or
                                     or defense of case).
                                        defense of case).

          As to the
          As to the fourth
                    fourth factor,
                           factor, there
                                   there isis no
                                              no reason
                                                 reason for
                                                        for Plaintiffs'
                                                            Plaintiffs' failure
                                                                        failure to
                                                                                to timely
                                                                                   timely comply
                                                                                          comply with Rule
                                                                                                 with Rule

  26(a)(2). Plaintiffs'
  26(a)(2). Plaintiffs' deadline
                         deadline to
                                   to make
                                      make expert   disclosures pursuant
                                            expert disclosures  pursuant to
                                                                          to Rule 26(a)(2) has
                                                                             Rule 26(a)(2) has already
                                                                                               already been
                                                                                                       been

  eextended
    xtended multiple times and
            multiple times and Plaintiffs
                               Plaintiffs have
                                          have had
                                               had sufficient
                                                   sufficient time to
                                                              time to make
                                                                      make timely
                                                                            timely and complete
                                                                                   and complete

  disclosures. See
  disclosures.     Dkt. Nos.
               See Dkt. Nos. 158, 276, 297.
                             158, 276, 297. Now,
                                            Now, Defendants'
                                                 Defendants' deadline
                                                             deadline to
                                                                      to make
                                                                         make expert
                                                                              expert disclosures
                                                                                     disclosures as
                                                                                                 as

  well
  well as
       as the
          the date
              date of the end
                   of the end of discovery
                                 discovery are
                                           are rapidly approaching,
                                               rapidly approaching, and, thus, the
                                                                    and, thus, the harm
                                                                                   harm to Defendants
                                                                                        to Defendants

  iiss evident. Plaintiffs
       evident. Plaintiffs attempt
                           attempt to
                                    to justify
                                       justify their
                                               their non-compliant  disclosures
                                                     non -compliant disclosures by including a statement
                                                                                by including   statement that
                                                                                                         that

  tthere
    here may be
             be aa supplemental
                   supplemental report
                                report atat undefined
                                            undefined times
                                                      times in
                                                            in the
                                                               the future.
                                                                   future. See
                                                                           See Ex.
                                                                               Ex. 2.
                                                                                   2. This
                                                                                      This does
                                                                                           does not
                                                                                                not address
                                                                                                    address

  tthe prejudice to
    he prejudice    Defendants and
                 to Defendants and does
                                   does not justify a continuance.
                                        not justify                See Hamburger
                                                      continuance. See Hamburger v. State Farm
                                                                                 v. State Farm Mut.
                                                                                               Mut.

  Auto. Ins.
  Auto. Ins. Co., 361 F.3d
             Co., 361 F.3d 875,
                           875, 884
                                884 (5th
                                     (5th Cir. 2004) ("Because
                                          Cir. 2004)  ("Because of
                                                                of aa trial
                                                                      trial court's
                                                                            court's need to control
                                                                                    need to         its
                                                                                            control its

  docket, aa party's
  docket,    party's violation
                     violation of
                               of the
                                   the court's   scheduling
                                        court's scheduling  order
                                                            order should
                                                                   should not
                                                                          not routinely
                                                                               routinely justify
                                                                                         justify a



  DEFENDANTS' JOINT
  DEFENDANTS'      JOINT MOTION
                         MOTION TO
                                TO STRIKE
                                   STRIKE PLAINTIFFS'
                                          PLAINTIFFS'
                 EXPERT, MARK
  PHYSICIAN EXPERT,      MARK BLOTCKY, M.D.
                              BLOTCKY, M.D.                                                          Page 10
                                                                                                     Page
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 11 of 24 PageID #: 10396



  continuance."); United
  continuance.");        States ex
                  United States ex rel.
                                   rel. DeKort
                                        DeKort v.v. Integrated
                                                     Integrated Coast
                                                                Coast Guard
                                                                      Guard Sys.,
                                                                            Sys., 2010
                                                                                  2010 WL
                                                                                       WL11614901,
                                                                                          11614901,

  at *4
  at *4 n.2
        n.2 (N.D.
            (N.D. Tex.
                  Tex. Mar.
                       Mar. 25,
                            25, 2010)
                                 2010) (rejecting
                                        (rejecting argument
                                                   argument that
                                                            that prejudice
                                                                 prejudice can
                                                                           can be
                                                                               be cured
                                                                                  cured by
                                                                                        by later
                                                                                           later

  ssupplementation
    upplementation of expert's
                   of expert's report
                               report because "a supplemental
                                      because "a supplemental filing
                                                              filing is
                                                                     is not
                                                                        not sufficient
                                                                            sufficient to
                                                                                       to remedy
                                                                                          remedy an
                                                                                                 an

  iincomplete initial report").
    ncomplete initial report").

          Plaintiffs have
          Plaintiffs      known for
                     have known for months that they
                                    months that they had
                                                     had toto designate
                                                              designate experts
                                                                        experts and
                                                                                and provide
                                                                                    provide reports
                                                                                            reports from
                                                                                                    from

  rretained experts, and
    etained experts, and they
                          they have
                               have received
                                     received six
                                               six months'
                                                   months' worth
                                                           worth of extensions
                                                                    extensions of time
                                                                                  time to
                                                                                       to provide
                                                                                          provide these
                                                                                                  these

  designations and
  designations and reports.
                   reports. See
                            See Dkt.
                                Dkt. Nos.
                                     Nos. 158, 276, 297.
                                          158, 276, 297. There
                                                         There isis no
                                                                    no "substantial
                                                                        "substantial justification"
                                                                                      justification"

  for Plaintiffs
  for Plaintiffs toto provide
                      provide only
                              only the
                                   the incomplete
                                       incomplete and
                                                  and inadequate
                                                      inadequate report
                                                                 report of
                                                                        of Dr.
                                                                           Dr. Blotcky,
                                                                               Blotcky, given
                                                                                        given the
                                                                                               the Court's
                                                                                                   Court's

  Scheduling Order
  Scheduling Order and
                   and the
                       the multiple extensions of
                           multiple extensions of Plaintiffs'
                                                  Plaintiffs' deadline. See, e.g.,
                                                              deadline. See, e.g., Flores, 2019 WL
                                                                                   Flores, 2019 WL

  2746774, at
  2746774,    *8 (substantial
           at *8  (substantial justification
                                justification is  justification to
                                              is justification  to degree
                                                                   degree that could satisfy
                                                                          that could         reasonable person
                                                                                     satisfy reasonable person

  tthat
    hat parties could differ
        parties could differ as
                             as to
                                to whether
                                   whether party
                                           party was
                                                 was required
                                                     required to
                                                              to comply
                                                                 comply with
                                                                        with disclosure
                                                                             disclosure obligation).
                                                                                        obligation).

          IIn sum, Plaintiffs'
            n sum, Plaintiffs' complete
                               complete failure
                                        failure to
                                                to comply
                                                   comply with
                                                          with Rule
                                                               Rule 26(a)(2)
                                                                    26(a)(2) was
                                                                             was neither
                                                                                 neither substantially
                                                                                         substantially

  jjustified
    ustified nor
             nor harmless
                 harmless and,
                          and, as
                               as aa result,
                                      result, the
                                               the Court
                                                   Court should
                                                         should strike
                                                                strike Dr.
                                                                       Dr. Blotcky's
                                                                           Blotcky's testimony
                                                                                     testimony and report. Fed.
                                                                                               and report. Fed.

     .Civ. P.
  R .Civ.  P. 37(c);
              37(c); Flores,
                     Flores, 2019
                             2019 WL 2746774, atat *9.
                                  WL2746774,       *9.

  2.
  2.      Plaintiffs' Disclosures
          Plaintiffs' Disclosures Also Fail to
                                  Also Fail to Comply with Fed.
                                               Comply with Fed. R.
                                                                R. Evid.
                                                                   Evid. 702
                                                                         702 and
                                                                             and Daubert.
                                                                                 Daubert.

          Even ifif aa Court
          Even         Court determines
                             determines an
                                        an expert's
                                           expert's report
                                                    report meets the Rule
                                                           meets the Rule 26(a)
                                                                          26(a) requirements,
                                                                                requirements, the
                                                                                              the Court
                                                                                                  Court

  has an
  has an obligation
         obligation to
                    to act
                       act as "gatekeeper" to
                           as "gatekeeper" to ensure testimony from
                                              ensure testimony from a qualified
                                                                      qualified expert
                                                                                expert is
                                                                                       is both reliable
                                                                                          both reliable

  and relevant.
  and relevant. See
                See Daubert
                    Daubert v. Merrell Dow
                            v. Merrell Dow Pharm.,
                                           Pharm., Inc.,
                                                   Inc., 509
                                                         509 U.S.
                                                             U.S. 579,
                                                                  579, 592-93
                                                                       592-93 (1993);
                                                                               (1993); Pipitone
                                                                                       Pipitone v.
                                                                                                v.

  Biomatrix, Inc.,
  Biomatrix,  Inc., 288
                    288 F.3d
                        F.3d 239,
                             239, 243-44
                                  243-44 (5th
                                          (5th Cir.
                                               Cir. 2002).
                                                    2002). The
                                                           The proponent
                                                               proponent must
                                                                         must establish
                                                                              establish relevance,
                                                                                        relevance, by
                                                                                                   by

  "demonstrat[ing] that
  "demonstrat[ing] that the
                        the expert's
                            expert's reasoning
                                     reasoning or
                                               or methodology
                                                  methodology can
                                                              can be
                                                                  be properly
                                                                     properly applied to the
                                                                              applied to the facts
                                                                                             facts inin

  iissue[,]" and reliability,
    ssue[,]" and reliability, by showing the
                              by showing the "expert
                                             "expert opinion
                                                     opinion .. .. .. [is]
                                                                      [is] more than unsupported
                                                                           more than unsupported speculation
                                                                                                 speculation



                 JOINT MOTION
  DEFENDANTS'JOINT     MOTION TO
                              TO STRIKE
                                 STRIKE PLAINTIFFS'
                                        PLAINTIFFS'
                      MARK BLOTCKY,
  PHYSICIAN EXPERT, MARK    BLOTCKY, M.D.
                                     M.D.                                                              Page 11
                                                                                                       Page 11
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 12 of 24 PageID #: 10397



  or subjective
  or            belief." Johnson
     subjective belief."         v. Arkema,
                         Johnson v. Arkema, Inc.,  685 F.3d
                                             Inc., 685      452, 459
                                                       F.3d 452,          Cir. 2012).
                                                                     (5th Cir.
                                                                 459(5th              The proponent
                                                                               2012). The proponent must
                                                                                                    must

  make this showing
  make this         by preponderance
            showing by preponderance of the evidence.
                                     of the           Moore v.v. Ashland
                                            evidence. Moore      Ashland Chem.,
                                                                         Chem., Inc., 151 F.3d
                                                                                Inc., 151 F.3d 269,
                                                                                               269,

  276 (5th
  276            1998). A
            Cir. 1998).
       (5th Cir.          "lack of
                        A"lack  of reliable support may
                                   reliable support     render [expert
                                                    may render         opinion] more
                                                               [expert opinion]      prejudicial
                                                                                more prejudicial than
                                                                                                 than

  probative" in
  probative"    certain circumstances.
             in certain circumstances. Viterbo      Dow Chem.
                                       Viterbo v.v. Dow       Co., 826
                                                        Chem. Co., 826 F.2d 420, 422
                                                                       F.2d 420, 422 (5th
                                                                                      (5th Cir. 1987).
                                                                                           Cir. 1987).

          Rule 702
          Rule 702 of
                   of the Federal Rules
                      the Federal       of Evidence
                                  Rules of Evidence provides
                                                    provides that expert testimony
                                                             that expert           must "help
                                                                         testimony must "help the
                                                                                              the trier
                                                                                                  trier

  of fact to
  of fact    understand
          to understand the evidence
                        the                  determine aa fact
                                     or toto determine
                            evidence or                           issue." A
                                                               in issue."
                                                          fact in           district court
                                                                          A district            make a
                                                                                           must make
                                                                                     court must

  preliminary determination,
  preliminary determination, when requested, as
                             when requested, as to whether the
                                                to whether     requirements
                                                           the requirements    Rule 702
                                                                            of Rule     are satisfied
                                                                                    702 are satisfied

  with        to aa particular
       regard to
  with regard                  expert's proposed
                    particular expert's proposed testimony. See Daubert,
                                                 testimony. See Daubert, 509 U.S. atat 592-93.
                                                                         509 U.S.      592-93. Courts
                                                                                               Courts act
                                                                                                      act

  as gatekeepers
  as gatekeepers of
                 of expert testimony "to
                    expert testimony "to make
                                         make certain that an
                                              certain that an expert, whether basing
                                                              expert, whether        testimony upon
                                                                              basing testimony upon

  professional
  professional studies
               studies or personal experience,
                       or personal experience, employs in
                                               employs in the courtroom the
                                                          the courtroom     same level
                                                                        the same          intellectual
                                                                                 level of intellectual

         that characterizes
    igor that
  rrigor                        practice of an
                            the practice
              characterizes the                expert in
                                            an expert    the relevant
                                                      in the          field." Kumho Tire
                                                             relevant field."            Co. v.v. Carmichael,
                                                                                    Tire Co.      Carmichael,

  526 U.S.
  526 U.S. 137, 152 (1999).
           137, 152          Thus, the
                     (1999). Thus, the party offering the
                                       party offering the expert's testimony has
                                                          expert's testimony         burden to
                                                                                 the burden
                                                                             has the        to prove by
                                                                                               prove by

    preponderance
  a preponderance of the evidence
                  of the          that: (1)
                         evidence that:  (1) the
                                             the expert    qualified; (2)
                                                        is qualified;
                                                 expert is            (2) the testimony is
                                                                          the testimony    relevant to
                                                                                        is relevant to an
                                                                                                       an

  iissue
    ssue inin the
              the case; and (3)
                  case; and (3) the testimony is
                                the testimony    reliable.
                                              is reliable. Daubert,
                                                           Daubert, 509 U.S. at
                                                                    509 U.S. at 590-91. Importantly,
                                                                                590-91. Importantly, the
                                                                                                     the

          gatekeeper function
  court's gatekeeper
  court's            function applies
                              applies to
                                      to all expert testimony,
                                         all expert            not just
                                                    testimony, not      testimony based
                                                                   just testimony based in science. See
                                                                                        in science. See

  Kumho Tire
  Kumho      Co., 526
        Tire Co., 526 U.S. at147-48.
                      U.S. at147-48.

            n deciding
          IIn deciding whether to admit
                       whether to admit ororexclude  experttestimony,
                                             excludeexpert  testimony, the         should consider
                                                                            Court should
                                                                        the Court         consider numerous
                                                                                                   numerous

  factors. Mobility
  factors.          Workx, 2019
           Mobility Workx,      WL5721818,
                           2019 WL               *18 (quoting
                                   5721818, atat *18  (quoting Daubert,
                                                               Daubert, 509
                                                                        509 U.S. at 594).
                                                                            U.S. at       In Daubert,
                                                                                    594). In Daubert,

  tthe Supreme Court
    he Supreme       offered the
               Court offered     following,
                             the following, non-exclusive
                                            non-exclusive         factors that
                                                          list of factors
                                                          list                 courts may
                                                                          that courts         when
                                                                                          use when
                                                                                      may use

    valuating the
  eevaluating     reliability
              the reliability of expert testimony: (1)
                                 expert testimony:     whether the
                                                   (1) whether the expert's theory or
                                                                   expert's theory    technique can
                                                                                   or technique can be or
                                                                                                    be or

  has been
  has      tested; (2)
      been tested;     whether the
                   (2) whether     theory or
                               the theory     technique
                                          or technique  has been
                                                        has      subjected
                                                            been subjected to peer review
                                                                           to peer        and
                                                                                   review and



  DEFENDANTS'
  D EFENDANTS'JOINTJOINT MOTION
                         MOTION TO STRIKE PLAINTIFFS'
                                TO STRIKE PLAINTIFFS'
  PHYSICIAN EXPERT,
  PHYSICIAN      EXPERT, MARK
                         MARK BLOTCKY, M.D.
                              BLOTCKY, M.D.                                                          Page 12
                                                                                                     Page
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 13 of 24 PageID #: 10398



  publication;
  publication; (3)  the known
                (3) the known or potential rate
                              or potential rate of error
                                                   error of the
                                                            the challenged method; and
                                                                challenged method;     (4) whether
                                                                                   and (4)         the
                                                                                           whether the

    heory or
  ttheory     technique isis generally
          or technique       generally accepted       the relevant
                                       accepted inin the   relevant scientific
                                                                    scientific community.
                                                                               community. Id.  (citation omitted).
                                                                                          Id. (citation  omitted).

  When evaluating
  When evaluating Daubert challenges,
                  Daubert challenges, courts focus
                                      courts           [the experts']
                                                   "on [the
                                             focus "on      experts'] principles and methodology,
                                                                      principles and methodology, not
                                                                                                  not

     the conclusions
  on the conclusions that
                     that [the
                          [the experts] generate."
                               experts] generate." Id. (citation
                                                   Id.  (citation omitted).
                                                                  omitted).

          A.
          A.       Dr. Blotcky's
                   Dr.           Opinions are
                       Blotcky's Opinions     Unreliable.
                                          are Unreliable.

          An adequate factual
          An adequate         basis is
                      factual basis is the   foundation for
                                        the foundation  for any
                                                            any expert  testimony.
                                                                expert testimony.  Id. at 152.
                                                                                   Id. at      And in
                                                                                          152. And in

  analyzing that factual
  analyzing that factual foundation,
                         foundation, an expert must
                                     an expert must utilize reliable principles
                                                    utilize reliable principles and methods and
                                                                                and methods     employ
                                                                                            and employ

  "the
  "the same          intellectual
            level of intellectual
       same level                 rigor
                                  rigor that characterizes
                                        that characterizes the             an expert
                                                               practice of an
                                                           the practice       expert in the relevant
                                                                                     in the relevant field."
                                                                                                      field."

  Id.  (citation omitted).
  Id. (citation  omitted). "Where
                           "Where the expert's opinion
                                  the expert's opinion is
                                                       is based    insufficient
                                                          based on insufficient information,
                                                                                information, the analysis
                                                                                             the analysis

  iiss unreliable."
       unreliable." Paz            Engineered Materials,
                             Brush Engineered
                    Paz v.v. Brush            Materials, Inc.,
                                                         Inc., 555 F.3d 383,
                                                               555 F.3d      388(5th
                                                                        383, 388      Cir. 2009).
                                                                                 (5th Cir.         Thus, "a
                                                                                            2009). Thus, "a

  district court
  district court may exclude evidence
                 may exclude evidence that
                                      that is
                                           is based
                                              based upon unreliable
                                                    upon unreliable principles
                                                                    principles    methods, legally
                                                                               or methods,
                                                                               or          legally

  iinsufficient
    nsufficient facts and
                facts     data, or
                      and data, or where
                                   where the reasoning or
                                         the reasoning    methodology is
                                                       or methodology is not sufficiently
                                                                         not sufficiently tied    the facts
                                                                                               to the
                                                                                          tied to     facts

  of the case." Summit
     the case." Summit 6,
                       6, LLC v. Samsung
                          LLC v.         Elecs. Co.,
                                 Samsung Elecs.      802 F.3d
                                                Co., 802 F.3d 1283,
                                                              1283, 1295        Cir. 2015).
                                                                          (Fed. Cir.
                                                                    1295 (Fed.              A district
                                                                                     2015). A district

  court does
  court          abuse its
             not abuse
        does not           discretion
                       its discretion by excluding conclusory
                                      by excluding            expert opinions.
                                                   conclusory expert opinions. In re Complaint
                                                                               In re Complaint of
                                                                                               of CF

  Bean LLC, 841
  Bean      841 F.3d 365 (5th
                F.3d 365       Cir. 2016).
                          (5th Cir. 2016).

          IIn
            n the
              the present
                  present case,
                          case, Dr. Blotcky provides
                                Dr. Blotcky          opinions relating
                                            provides opinions relating to adherence toto laws
                                                                       to adherence      laws and
                                                                                              and

    egulations
  rregulations in a particular
               in                   of industry
                               type of
                    particular type             based on
                                       industry based    his review
                                                      on his review of the documents
                                                                    of the           provided to
                                                                           documents provided to him by
                                                                                                 him by

  Plaintiffs, industry
  Plaintiffs,          standards, and
              industry standards,         experience. This
                                      his experience.
                                  and his             This type    expert testimony
                                                           type of expert           typically "will
                                                                          testimony typically       not rely
                                                                                              "will not rely

  on anything like a scientific
     anything like              method, and
                     scientific method,     so will
                                        and so      have to
                                               will have    be evaluated
                                                         to be              reference to
                                                               evaluated by reference    other standard
                                                                                      to other standard

  principles attendant to
  principles attendant     the particular
                       to the  particular area ofexpertise."
                                          area of expertise." United States v.v. Vicknair,
                                                              United States                    CRIM.A.03-16,
                                                                                 Vicknair, No. CRIM. A. 03-16,

  2005 WL
  2005    1400443, at
       WL1400443,        5-6(E.D.
                   at * 5-6       La.June
                             (E.D.La.                      courtsevaluating
                                                     Othercourts
                                               2005).Other
                                      June2,2,2005).                         expert opinions
                                                                  evaluating expert          like those
                                                                                    opinions like  those



  DEFENDANTS' JOINTJOINT MOTION
                         MOTION TO
                                TO STRIKE
                                   STRIKE PLAINTIFFS'
                                          PLAINTIFFS'
                 EXPERT, MARK
  PHYSICIAN EXPERT,      MARK BLOTCKY,
                              BLOTCKY, M.D.
                                       M.D.                                                               Page
                                                                                                          Page 13
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 14 of 24 PageID #: 10399



  presented
  presented here have considered
            here have            the following
                      considered the following factors:
                                               factors:

         ((1)   whether the
            1) whether     the expert    identified
                                expert identified               materials relied
                                                         the materials
                                                         the                    relied uponupon and       personally
                                                                                                     and personally       examined
                                                                                                                          examined
          tthe  file underlying
            he file   underlying thethe case;
                                         case; (2)      whether the
                                                  (2) whether        the expert         sufficiently
                                                                            expert sufficiently           explained why he
                                                                                                          explained              he or
                                                                                                                                    or
            he reached
          sshe   reached an     opinion; (3)
                            an opinion;            whether the
                                             (3) whether               expert cited
                                                                 the expert         cited other        sources relied
                                                                                              other sources       relied uponupon byby
           attorneys such
           attorneys     such as     applicable
                                as applicable         statutes,
                                                      statutes,      treatises,
                                                                    treatises,         or    publications
                                                                                       or publications         by      professional
                                                                                                                by professional
          organizations;
           organizations; or  or (4)  whether the
                                  (4) whether            expert demonstrated
                                                    the expert     demonstrated that        that his    opinion is
                                                                                                   his opinion          accepted by
                                                                                                                    is accepted     by
          his
           his peers.
                peers.

         States v.v. Gallion,
  United States
  United                      257 F.R.D.
                     Gallion, 257        141, 149
                                  F.R.D. 141, 149 (E.D.  Ky. 2009).
                                                   (E.D. Ky. 2009).

          IIn  the instant
            n the  instant case, Dr. Blotcky's
                           case, Dr. Blotcky's report suffers from
                                               report suffers      too great
                                                              from too          analytical
                                                                             an analytical
                                                                       great an            gap between his
                                                                                           gap between his

  opinions and
  opinions and the
               the bases
                   bases for same, and
                         for same,        should be
                                   and he should    disqualified
                                                 be disqualified from testifying.
                                                                 from testifying.     Blotcky fails
                                                                                  Dr. Blotcky
                                                                                  Dr.         fails to
                                                                                                    to

    ufficiently
  ssufficiently     his reasoning
                tie his
                tie     reasoning to
                                  to the facts of the
                                     the facts        case, and
                                                  the case,     his opinions
                                                            and his          are conclusory
                                                                    opinions are conclusory and unreliable.
                                                                                            and unreliable.

  Dr. Blotcky
  Dr. Blotcky merely             the information
                         -states the
              merely rere-states                  in Plaintiffs'
                                      information in                   Amended Complaint,
                                                                 Third Amended
                                                     Plaintiffs' Third         Complaint, and his analysis
                                                                                          and his analysis

  consists of
  consists    nothing more
           of nothing      than his
                      more than his own bald and unsupported
                                        bald and             assertions
                                                 unsupported assertions towards Plaintiffs
                                                                        towards Plaintiffs for
                                                                                           for whom

          not a treating
  he isis not
  he                     provider. Under
                treating provider. Under Rule 702, this
                                         Rule 702,      does not
                                                   this does not suffice. See Sedberry
                                                                 suffice. See Sedberry v. United States,
                                                                                       v. United States,

  2009 WL
  2009    10699467, at
       WL10699467,     *12(W.D.
                    at *12 (W.D. Tex. Mar. 26,
                                 Tex. Mar.     2009) (striking
                                           26, 2009)  (striking expert's report as
                                                                expert's report         failed toto "clearly
                                                                                as itit failed       "clearly

  iidentify each of
    dentify each of her        opinions and
                        expert opinions
                    her expert              provide the
                                        and provide           for each
                                                        bases for
                                                    the bases          opinion to
                                                                  each opinion    demonstrate
                                                                               to demonstrate the
                                                                                              the

  proposed testimony
  proposed                      upon sufficient
                          based upon
           testimony isis based      sufficient facts
                                                facts or data, isis the
                                                      or data,          product of
                                                                    the product of reliable principles
                                                                                   reliable principles and
                                                                                                       and

  methods, and applies
  methods, and applies the  principles
                        the principles and methods
                                       and methods reliably       the facts
                                                    reliablytoto the         of the
                                                                       facts of the case such that
                                                                                    case such      the
                                                                                              that the

                  admissible"),
    estimony isis admissible"),
  ttestimony                    report     recommendation
                                       and recommendation
                                report and                adopted, 2009 WL
                                                          adopted, 2009    10699488 (W.D.
                                                                        WL10699488         Tex.
                                                                                     (W.D. Tex.

  Aug. 24,
  Aug. 24, 2009).
           2009).

                Daubert, expert
          Under Daubert,
          Under                 testimony isis "admissible
                         expert testimony      "admissible only
                                                           only ifif itit is
                                                                          is both relevant and
                                                                             both relevant     reliable."
                                                                                           and reliable."

  Pipitone
  Pipitone v. Biomatrix, Inc.,
           v. Biomatrix,           F.3d 239,
                               288 F.3d
                         Inc., 288           244 (5th
                                        239, 244 (5th Cir. 2002). Even
                                                      Cir. 2002). Even ifif Dr. Blotcky's report
                                                                            Dr. Blotcky's        and
                                                                                          report and

    estimony can
  ttestimony        deemed relevant,
                 be deemed
             can be                  his report
                           relevant, his              does not
                                                still does
                                         report still      not pass the Daubert
                                                               pass the Daubert test.      expert opinion
                                                                                      "The expert
                                                                                test. "The        opinion

  must
  must be grounded in
       be grounded in the   methods and
                       the methods        procedures of
                                     and procedures   of science—the   opinion must
                                                          science —the opinion must go  beyond
                                                                                    go beyond


                 JOINT MOTION
  DEFENDANTS'JOINT     MOTION TO STRIKE PLAINTIFFS'
                              TO STRIKE PLAINTIFFS'
  PHYSICIAN EXPERT, MARK
                      MARK BLOTCKY,
                           BLOTCKY, M.D.
                                     M.D.                                                                                                Page 14
                                                                                                                                         Page 14
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 15 of 24 PageID #: 10400



  unsupported speculation
  unsupported speculation or
                          or subjective
                             subjective belief."
                                        belief." Music
                                                 Music Choice
                                                       Choice v. Stingray Digital
                                                              v. Stingray Digital Group, Inc., Nos.
                                                                                  Group, Inc., Nos.

  2:16-cv-00586, 2:16-cv-00964
  2:16-cv-00586,               (E. D. Tex.
                 2:16-cv-00964 (E.    Tex. October 24, 2019)
                                           October 24, 2019)(quoting
                                                             (quoting Daubert,
                                                                      Daubert, 509
                                                                               509 U.S.
                                                                                   U.S. at 590). Dr.
                                                                                        at 590). Dr.

  Blotcky inappropriately
  Blotcky inappropriately links
                          links Plaintiffs'
                                Plaintiffs' mental
                                            mental health
                                                   health diagnoses
                                                          diagnoses with
                                                                    with previous inpatient admissions
                                                                         previous inpatient admissions

  based only
  based only on
             on mental
                mental health
                       health evaluations
                              evaluations performed
                                          performed years after those
                                                    years after those admissions.
                                                                      admissions. See, e.g.,
                                                                                  See,       Ex. 11 at
                                                                                       e.g., Ex.    at

  17 (based
      (based on
             on an
                an evaluation
                   evaluation performed
                              performed on November
                                           November 19,
                                                    19, 2019,
                                                        2019, concluding
                                                              concluding that
                                                                         that Plaintiff
                                                                              Plaintiff Diane
                                                                                        Diane Creel
                                                                                              Creel

  has "PTSD
  has "PTSD secondary to her
            secondary to     treatment in
                         her treatment in the
                                          the inpatient
                                              inpatient facility"
                                                        facility" in
                                                                  in August
                                                                     August 2017
                                                                            2017 and
                                                                                 and that
                                                                                     that "[t]he
                                                                                          "[t]he stay
                                                                                                 stay

  at BHB
  at BHB was
         was aa substantial
                 substantial factor
                             factor in
                                    in causing
                                       causing her
                                               her damage
                                                   damage to
                                                          to her ability toto work
                                                             her ability      work inin her
                                                                                        her husband's
                                                                                            husband's business
                                                                                                      business

  and this
  and this would not have
           would not have occurred
                          occurred without
                                   without her stay atat BHB").
                                           her stay      BHB"). He
                                                                He does
                                                                   does not
                                                                        not outline
                                                                            outline the
                                                                                    the methodology
                                                                                        methodology

  he used
  he used in
          in performing
             performing those
                        those evaluations,
                              evaluations, nor
                                           nor does
                                               does he
                                                    he outline
                                                       outline the
                                                               the methodology
                                                                   methodology or
                                                                               or principles
                                                                                  principles he
                                                                                             he used
                                                                                                used

  iin coming up
    n coming up with
                with mental
                     mental health
                            health care
                                   care recommendations
                                        recommendations or establishing
                                                        or establishing causation.
                                                                        causation. The
                                                                                   The complete
                                                                                       complete

  absence of
  absence of any
             any methodology
                 methodology supporting
                             supporting Dr.
                                        Dr. Blotcky's
                                            Blotcky's so-called
                                                      so-called expert
                                                                expert opinions
                                                                       opinions renders
                                                                                 renders those
                                                                                         those

  opinions unreliable.
  opinions unreliable. See Mobility
                       See Mobility Workx, 2019 WL
                                    Workx, 2019 WL5721814,
                                                   5721814, *18 (striking expert
                                                            *18 (striking expert disclosure
                                                                                 disclosure for
                                                                                            for

  failure toto provide
  failure      provide a meaningful
                         meaningful summary
                                    summary of the
                                               the facts
                                                   facts and
                                                         and opinions
                                                             opinions to
                                                                      to which
                                                                         which the
                                                                               the proposed
                                                                                   proposed expert
                                                                                            expert was
                                                                                                   was

  eexpected to testify).
    xpected to testify).

          Dr.
          D   Blotcky relies
           r. Blotcky relies on
                             on his
                                his personal
                                    personal opinions
                                             opinions to
                                                      to establish
                                                         establish causation
                                                                   causation throughout
                                                                             throughout his
                                                                                        his report.
                                                                                            report. The
                                                                                                    The

  eexpert disclosure of
    xpert disclosure of Dr.
                        Dr. Blotcky's
                            Blotcky's report
                                      report and
                                             and testimony
                                                 testimony should
                                                           should be
                                                                  be stricken,
                                                                     stricken, as
                                                                               as Dr.
                                                                                  Dr. Blotcky's
                                                                                      Blotcky's

  methodology
  m           and relied
   ethodology and relied-upon
                         -upon data deem his
                               data deem     testimony inadmissible.
                                         his testimony inadmissible.

          B..
          B       Dr. Blotcky
                  Dr. Blotcky isis Unqualified
                                   Unqualified toto Provide
                                                    Provide Expert
                                                            Expert Testimony
                                                                   Testimony inin this
                                                                                   this Matter.
                                                                                        Matter.

          IIn order for
            n order for expert
                        expert testimony
                               testimony to
                                         to be
                                            be admissible,
                                               admissible, the expert
                                                           the expert must
                                                                      must be "qualified as
                                                                           be "qualified as an
                                                                                            an expert
                                                                                               expert by
                                                                                                      by

  knowledge, skill,
  knowledge, skill, experience,
                    experience, training,
                                training, or
                                          or education."
                                             education." Fed.
                                                         Fed. R. Evid.
                                                                 Evid. 702.
                                                                       702. Whether
                                                                            Whether an
                                                                                    an individual
                                                                                       individual is
                                                                                                  is

  qualified to
  qualified to testify
               testify as an expert
                       as an expert isis aa question
                                            question of
                                                     of law.
                                                        law. Williams
                                                             Williams v. Manitowoc Cranes,
                                                                      v. Manitowoc Cranes, L. L.C., 898
                                                                                           L. L.C., 898 F.3d
                                                                                                        F.3d



                 JOINT MOTION
  DEFENDANTS'JOINT     MOTION TO
                              TO STRIKE
                                 STRIKE PLAINTIFFS'
                                        PLAINTIFFS'
  PHYSICIAN EXPERT, MARK
  PHYSICIAN           MARK BLOTCKY,
                           BLOTCKY,M.D.
                                     M.D.                                                             Page 15
                                                                                                      Page 15
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 16 of 24 PageID #: 10401



  607, 614-15
  607, 614-15 (5th       2018) (citation
                    Cir. 2018)
               (5th Cir.        (citation omitted).
                                          omitted).

          Dr. Blotcky
          Dr.         lacks sufficient
              Blotcky lacks            qualifications
                            sufficient qualifications to
                                                      to aid
                                                         aid the
                                                             the trier
                                                                 trier of fact in assessing
                                                                          fact in assessing the merits of
                                                                                            the merits of this
                                                                                                          this

        Dr. Blotcky
  case. Dr.
  case.                  not aa telemedicine
            Blotcky isis not     telemedicine physician,
                                              physician, isis not    private psychiatric
                                                              not aa private             hospital administrator,
                                                                             psychiatric hospital administrator,

  and has
  and     never worked
      has never        as a psychiatric
                worked as   psychiatric nurse.         thus unqualified
                                        nurse. He isis thus             to opine
                                                            unqualified to opine as
                                                                                 as to the standards
                                                                                    to the standards of
                                                                                                     of care
                                                                                                        care

  applicable
  applicable to many of
             to many    the Defendants
                     of the            in this
                            Defendants in this case. Specifically,
                                               case. Specifically, with regard
                                                                   with        to Hospital
                                                                        regard to Hospital Defendants,
                                                                                           Defendants,

  Dr. Blotcky
  Dr. Blotcky has not served
              has not        as an
                      served as    administrator
                                an administrator of aa private psychiatric
                                                       private psychiatric hospital, has
                                                                           hospital, has not authored
                                                                                         not authored

           and procedures
  policies and
  policies     procedures governing hospital functions,
                          governing hospital                       not qualified
                                                          and isis not
                                              functions, and                          opine as
                                                                       qualified toto opine         what aa
                                                                                            as toto what

    easonably prudent
  rreasonably         Hospital would
              prudent Hospital       have done
                               would have      under the
                                          done under     circumstances.
                                                     the circumstances. Likewise, with
                                                                        Likewise,      respect to
                                                                                  with respect to the
                                                                                                  the

  Chang Defendants
  Chang            and Dr.
        Defendants and          Dr. Tom, and
                           Tao, Dr.
                       Dr. Tao,          and Dr. Buttar, Dr.
                                             Dr. Buttar, Dr. Blotcky has failed
                                                             Blotcky has        to establish
                                                                         failed to establish through
                                                                                             through

  his report
  his        or his
      report or     CV that
                his CV       he has
                        that he     anyknowledge,
                                hasany  knowledge,training       education, ororexperience
                                                   training ororeducation,                  with telemedicine
                                                                                 experience with  telemedicine

  or the
  or  the use of telemedicine
          use of  telemedicine toto facilitate the admission
                                    facilitate the           of patients
                                                   admission of          to mental
                                                                patients to        health facilities.
                                                                            mental health facilities. As a result,
                                                                                                           result,

  he
  he has     shown that
         not shown
     has not       that he      qualified to
                            is qualified
                        he is                  opine on
                                           to opine       standards of
                                                      on standards  of care         apply to
                                                                              that apply
                                                                        care that              telemedicine
                                                                                           to telemedicine

              whether those
  physicians, whether
  physicians,                          complied with
                            physicians complied
                      those physicians          with those standards, or
                                                     those standards,    whether any
                                                                      or whether     alleged breach
                                                                                 any alleged breach

  of those
  of those standards
           standards was   proximate cause
                     was a proximate          injury to
                                           of injury
                                     cause of        to any    the Plaintiffs.
                                                            of the
                                                        any of     Plaintiffs.

          Further, Dr. Blotcky
          Further, Dr.              practicing
                               is a practicing
                       Blotcky is              psychiatrist
                                               psychiatrist and clinical professor
                                                            and clinical              psychiatry.
                                                                         professor of psychiatry. Ex.    at
                                                                                                  Ex. 11 at

  1.
  1. His knowledge, training,
     His knowledge,            education, and
                     training, education,     experience may
                                          and experience           him to
                                                             allow him
                                                         may allow        provide expert
                                                                       to provide        testimony
                                                                                  expert testimony

     psychiatric
  on psychiatric
  on             care. But
                 care. But he inappropriately
                           he inappropriately opines
                                              opines on
                                                     on many topics that
                                                        many topics      go far
                                                                    that go far beyond the scope
                                                                                beyond the scope of
                                                                                                 of

  psychiatric care
  psychiatric      and about
              care and       which he
                       about which he has
                                      has no knowledge or
                                          no knowledge    experience.
                                                       or experience. For example, Dr.
                                                                      For example,     Blotcky
                                                                                   Dr. Blotcky

  opines on
  opines on the
            the need
                need for    "financial
                     for aa "financial evaluation
                                       evaluation study" (Ex.
                                                  study"       1 at
                                                          (Ex. 1    51), and
                                                                 at 51), and states        "violations
                                                                                     that "violations
                                                                             states that

  occurred" based
  occurred" based on alleged "forgery
                  on alleged "forgery    documents and
                                      of documents
                                      of                fabrication
                                                   and fabrication  of  records" (id.
                                                                    of records"   (id. atat 53),
                                                                                            53),

  compensation paid
  compensation      by a treatment
               paid by   treatment facility to itsits employees
                                   facility to        employees and         (id. atat 56),
                                                                    agents (id.
                                                                and agents                 an entity's
                                                                                      56), an entity's allegedly
                                                                                                       allegedly



                 JOINT MOTION
  DEFENDANTS'JOINT     MOTION TO
                              TO STRIKE
                                 STRIKE PLAINTIFFS'
                                        PLAINTIFFS'
  PHYSICIAN EXPERT, MARK
  PHYSICIAN           MARK BLOTCKY, M.D.
                           BLOTCKY,  M.D.                                                                 Page 16
                                                                                                          Page 16
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 17 of 24 PageID #: 10402



  improper qualification
  improper qualification as
                         as a mental
                              mental health
                                     health referral
                                            referral service  (id.), improper
                                                     service (id.),  improper representations
                                                                              representations allegedly
                                                                                              allegedly

  made
  m    by Defendant
   ade by Defendant Universal
                    Universal Health
                              Health Services
                                     Services(id.),
                                              (id.), and
                                                     and alleged
                                                         alleged solicitation
                                                                 solicitation of referrals
                                                                                 referrals (id.
                                                                                            (id. at 56-57).
                                                                                                 at 56-57).

  But Dr.
  But Dr. Blotcky
          Blotcky isis not
                       not qualified
                           qualified to
                                     to provide
                                        provide expert
                                                expert testimony
                                                       testimony on any of these
                                                                    any of these subjects.
                                                                                 subjects. He exceeds
                                                                                              exceeds the
                                                                                                      the

  scope of
  scope of his
           his qualification
               qualification as
                             as a forensic
                                  forensic psychiatric
                                           psychiatric expert
                                                       expert in
                                                              in so
                                                                 so doing.
                                                                    doing. It
                                                                           It would
                                                                              would be improper toto "invite
                                                                                    be improper       "invite

  tthe  jury toto rely
    he jury       rely on
                       on expert
                           expert opinion
                                  opinion consisting
                                          consisting of
                                                     of conclusions
                                                        conclusions based
                                                                    based partly on generally
                                                                          partly on generally inadmissible
                                                                                              inadmissible [][]

  eevidence." Sandifer v.
    vidence." Sandifer    Hoyt Archery,
                       v. Hoyt Archery, Inc.,
                                        Inc., 907
                                              907 F.
                                                  F. 3d
                                                     3d 802,
                                                        802, 809
                                                             809 (5th
                                                                  (5th Cir. 2018) (citation
                                                                       Cir. 2018) (citation omitted).
                                                                                            omitted).

          For the
          For the foregoing
                  foregoing reasons,
                            reasons, his testimony and
                                     his testimony and report
                                                       report should
                                                              should be
                                                                     be stricken.
                                                                        stricken.

          C.
          C.      Dr. Blotcky's
                  Dr. Blotcky's Opinions
                                Opinions are
                                         are Cumulative
                                             Cumulative and
                                                        and Unhelpful
                                                            Unhelpful toto the
                                                                            the Jury.
                                                                                Jury.

          The vast
          The vast majority
                   majority of
                            of Dr.
                               Dr. Blotcky's
                                   Blotcky's report
                                             report isis aa mere
                                                            mere recitation
                                                                 recitation of
                                                                            of Plaintiffs'
                                                                               Plaintiffs' factual
                                                                                           factual allegations
                                                                                                   allegations

  and information
  and information provided
                  provided inin documents
                                documents produced
                                          produced inin this
                                                        this case.
                                                             case. A jury does
                                                                   A jury does not
                                                                               not need
                                                                                   need an
                                                                                        an expert
                                                                                           expert to
                                                                                                  to

  understand that
  understand that information.
                  information. As such,
                                  such, Dr.
                                        Dr. Blotcky's testimony and
                                            Blotcky's testimony     report will
                                                                and report will not "help the
                                                                                not "help the trier
                                                                                              trier of
                                                                                                    of

  fact toto understand
  fact      understand the
                       the evidence
                           evidence or to determine
                                    or to             fact in
                                          determine a fact in issue,"
                                                              issue," as
                                                                      as required
                                                                         required for
                                                                                  for admissibility
                                                                                      admissibility under
                                                                                                    under

      702. Dr.
  FRE 702. Dr. Blotcky's
               Blotcky's proffered
                         proffered testimony
                                    testimony is
                                               is merely
                                                  merely cumulative
                                                          cumulative of
                                                                     of other
                                                                         other testimony
                                                                                testimony (namely,
                                                                                          (namely,

  Plaintiffs themselves),
  Plaintiffs themselves), and
                          and Plaintiffs
                              Plaintiffs would
                                         would not
                                               not be
                                                   be disadvantaged
                                                      disadvantaged if
                                                                    if this
                                                                       this Court
                                                                            Court determines
                                                                                  determines it
                                                                                             it should
                                                                                                should

  be excluded.
  be excluded. See
               See Moench
                   Moench v.v. Marquette
                               Marquette Transp. Co. Gulf
                                         Transp. Co. Gulf-Inland       838 F.
                                                          -Inland LLC, 838 F. 3d
                                                                              3d 586
                                                                                 586 (5th
                                                                                      (5th Cir.
                                                                                           Cir. 2016).
                                                                                                2016).

  3.
  3.      Dr. Blotcky
          Dr. Blotcky Offers
                      Offers Improper
                              Improper and
                                       and Inadmissible
                                           Inadmissible Legal
                                                        Legal Conclusions.
                                                              Conclusions.

          The opinions
          The opinions Dr.
                       Dr. Blotcky
                           Blotcky intends
                                   intends to
                                           to offer
                                              offer include
                                                     include opinions
                                                             opinions that
                                                                       that certain
                                                                            certain actions
                                                                                    actions violated
                                                                                            violated

  provisions of
  provisions of the
                the Texas
                    Texas Health & Safety
                          Health & Safety Code.
                                          Code. Ex.
                                                Ex. 11 atat 53-57,
                                                            53-57, opinions
                                                                   opinions 21,
                                                                            21, 23,
                                                                                23, 29,
                                                                                    29, 31,
                                                                                        31, 32,
                                                                                            32, 35-41,
                                                                                                35-41,

  43-45. Dr.
  43-45.  Dr. Blotcky's
               Blotcky's report
                          report also
                                  also states,
                                        states, "[t]he
                                                 "[t]he compensation
                                                         compensation between
                                                                       between people
                                                                               people involved in the
                                                                                      involved in the

  admission and
  admission     treatment of any
            and treatment    any person
                                 person in
                                        in a private,
                                             private, for-profit
                                                      for-profit mental
                                                                 mental health
                                                                        health hospital
                                                                               hospital should
                                                                                        should be
                                                                                               be free
                                                                                                  free




                 JOINT MOTION
  DEFENDANTS'JOINT     MOTION TO
                              TO STRIKE
                                 STRIKE PLAINTIFFS'
                                        PLAINTIFFS'
  PHYSICIAN EXPERT, MARK
  PHYSICIAN           MARK BLOTCKY,
                           BLOTCKY, M.D.
                                     M.D.                                                              Page 17
                                                                                                       Page
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 18 of 24 PageID #: 10403



  of improper incentives."
  of improper               Ex. 11 at
               incentives." Ex.    at 56, opinion 42.
                                      56, opinion 42.22 These   opinions should
                                                         These opinions   should be  excluded because
                                                                                  be excluded because they
                                                                                                      they

  are impermissible
  are               and inadmissible
      impermissible and              legal conclusions.
                        inadmissible legal              See Lassberg
                                           conclusions. See Lassberg v.v. Barrett Daffin Frappier
                                                                          Barrett Daffin Frappier Turner
                                                                                                  Turner

  & Engel, L.
  & Engel, L.L.P.,
              L.P., No. 4:13 -CV-00577, 2014
                    No. 4:13-CV-00577,       WL 12659958,
                                        2014 WL                *3-4 (E.D.
                                                12659958, atat *3-4  (E.D. Tex. Sept. 18,
                                                                           Tex. Sept.     2014)
                                                                                      18, 2014)

 ((Mazzant, J.) (excluding
   Mazzant, J.) (excluding expert           because itit improperly
                                  testimony because
                           expert testimony              improperly read
                                                                    read "more        lawyer's brief
                                                                               like a lawyer's
                                                                         "more like            brief than
                                                                                                     than

     expert opinion"
  an expert          and "contained
            opinion" and            legal conclusions
                         "contained legal conclusions that  are inadmissible");
                                                       that are                  see also
                                                                 inadmissible"); see      Good Shepherd
                                                                                     also Good Shepherd

   anor Foundation,
  Manor
  M     Foundation, Inc.
                    Inc. v. City of Momence,
                         v. City             323 F.3d
                                    Momence, 323 F.3d 557, 564(7th
                                                      557, 564 (7th Cir.       (expert testimony
                                                                         2003)(expert
                                                                    Cir. 2003)          testimony that
                                                                                                  that

    ncluded conclusions
  iincluded conclusions the Fair Housing
                        the Fair         Amendments Acts
                                 Housing Amendments Acts was violated was
                                                         was violated     properly excluded);
                                                                      was properly excluded);

       -Drape v.
  Snap-Drape
  Snap           Comm'r of IRS,
              v. Comm'r    IRS, 98 F.3d 194,
                                98 F.3d      198 (5th
                                        194, 198      Cir. 1996)
                                                 (5th Cir.       (exclusion
                                                           1996) (exclusion of expert
                                                                            of        testimony
                                                                               expert testimony

  rregarding proper treatment
    egarding proper treatment of dividends under
                              of dividends under tax  regulations
                                                 tax regulations           excluded);
                                                                  properly excluded);
                                                                  properly            Easterling
                                                                                      Easterling v.
                                                                                                 v.

  United             Nat'l Ass'n,
                Bank Nat'l
         States Bank
  United States                       3:16 -CV-3403, 2018
                                  No. 3:16-CV-3403,
                           Ass'n, No.                     U.S. Dist.
                                                     2018 U.S. Dist. Lexis 219022, at
                                                                     Lexis 219022,    *51-52 (N.D.
                                                                                   at *51-52  (N.D.

  Tex. Dec.
  Tex.         2018)(expert
            6, 2018)
       Dec. 6,       (expert testimony  loan documents
                              testimony loan           do not
                                             documents do              legal requirements
                                                              satisfy legal
                                                          not satisfy                      for foreclosure
                                                                              requirements for  foreclosure

                    Sidney Johnson
             Albert Sidney
  excluded); Albert
  excluded);                        Chapter v.v. Nirenberg,
                            Johnson Chapter      Nirenberg, No. SA-17 -CV-1072, 2018
                                                                SA-17-CV-1072,            Dist. LEXIS
                                                                                     U.S. Dist.
                                                                                2018 U.S.       LEXIS

  179561,
  1 79561, atat *10-11
                *10-11(W.D.
                       (W.D. Tex.
                             Tex. Oct.
                                  Oct. 18, 2018) (expert
                                       18, 2018)         testimony about
                                                 (expert testimony       whether city
                                                                   about whether      council process
                                                                                 city council process

           due process
  afforded due
  afforded     process excluded); Carr v.v. Montgomery
                       excluded); Carr                 County, No. H-13-2795,
                                            Montgomery County,                          Dist. LEXIS
                                                                                   U.S. Dist.
                                                                              2015 U.S.
                                                                   H-13-2795, 2015            LEXIS

  136560,
  1 36560, atat *21-22
                *21-22 (S.D.
                        (S.D. Tex.
                              Tex. Oct.
                                   Oct. 7,
                                        7, 2015) (non-legal
                                           2015) (non        experts cannot
                                                      -legal experts cannot offer
                                                                            offer testimony about points
                                                                                  testimony about points

  of      that isis the
     law; that
  of law;               province of
                    the province    the judge);
                                 of the  judge); Klaczak v. Consolidated
                                                 Klaczak v. Consolidated Medical Transport, Inc.,
                                                                         Medical Transport,       No. 96
                                                                                            Inc., No. 96

  C 6502,
  C 6502, 2005
          2005 U.S.
               U.S. Dist.
                    Dist. LEXIS 13607, at
                          LEXIS 13607,    *16-18 (N.D.
                                       at *16-18 (N.D. Ill. May 26,
                                                       Ill. May     2005) (exclusion
                                                                26, 2005) (exclusion of expert
                                                                                     of expert

    estimony as
  ttestimony    to whether
             as to whether defendants violated Medicare
                           defendants violated          Anti -Kickback Statute).
                                               Medicare Anti-Kickback  Statute).



             2As discussed
             2As   discussed above                       1.A, this
                                               Section 1.A,
                                  above inin Section                   opinion should
                                                               this opinion         should be be stricken
                                                                                                   stricken because            falls far
                                                                                                                because itit falls        short of
                                                                                                                                     far short     of
    he requirements
  tthe  requirements Rule   Rule 26(a)(2)(B).
                                   26(a)(2)(B). See  See Honey     -Love, 664
                                                          Honey-Love,                Fed. App'x
                                                                              664 Fed.      App'x at      360-362;
                                                                                                       at 360-362; Brimer,
                                                                                                                         Brimer, 2011       U.S.
                                                                                                                                    2011 U.S.
                                     *5--6; Space
                    163292, atat *5--6;
   Dist. LEXIS 163292,
  Dist.                                               Maker Designs,
                                             Space Maker      Designs, 2003  2003 U.S.U.S. Dist.      LEXIS 3941,
                                                                                             Dist. LEXIS         3941, atat *8-13.      Further, as
                                                                                                                              *8-13. Further,       as
   discussed above
   discussed    above in   in Section
                              Section 2.B,2.B, this  opinion should
                                               this opinion    should be        stricken because
                                                                           be stricken       because nothing
                                                                                                          nothing in  in Dr.   Blotcky's report
                                                                                                                           Dr. Blotcky's     report
   provides any
   provides   any basis
                     basis for    this opinion,
                              for this   opinion, that
                                                    that he
                                                          he has
                                                             has any      qualifications
                                                                    any qualifications          to offer
                                                                                                to                opinion, or
                                                                                                            this opinion,
                                                                                                    offer this                     that this
                                                                                                                               or that   this
   opinion
  opinion is is sufficiently
                sufficiently      reasonably
                                  reasonably      based
                                                  based   and
                                                          and  reliable
                                                              reliable      to
                                                                            to  allow
                                                                                allow    for
                                                                                         for   its
                                                                                              its   admission
                                                                                                   admission       at
                                                                                                                   at  trial.
                                                                                                                       trial.
  DEFENDANTS' JOINT
  DEFENDANTS'      JOINT MOTION
                         MOTION TO
                                TO STRIKE
                                   STRIKE PLAINTIFFS'
                                          PLAINTIFFS'
                 EXPERT, MARK
  PHYSICIAN EXPERT,      MARK BLOTCKY,M.D.
                              BLOTCKY, M.D.                                                                                                    Page 18
                                                                                                                                               Page 18
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 19 of 24 PageID #: 10404



                                    CONCLUSION ANDPRAYER
                                    CONCLUSION AND PRAYER

          Defendants respectfully
          Defendants respectfully request
                                  request that
                                          that this
                                               this Court grant this
                                                    Court grant this Motion
                                                                     Motion in
                                                                            in its entirety and,
                                                                               its entirety      for the
                                                                                            and, for the

  rreasons discussed herein,
    easons discussed herein, strike
                             strike Dr.
                                    Dr. Mark
                                        Mark Blotcky's
                                             Blotcky's testimony and report.
                                                       testimony and         Defendants also
                                                                     report. Defendants also request
                                                                                             request

  tthat this Court
    hat this Court grant
                   grant all
                         all other
                             other and
                                   and further
                                       further relief
                                               relief to
                                                      to which
                                                         which they
                                                               they may be  justly entitled.
                                                                        be justly  entitled.



  Dated: December
  Dated: December 6,
                  6, 2019
                     2019                         Respectfully submitted,
                                                  Respectfully submitted,

                                                   Is! Russell
                                                  Is!    Russell W.
                                                                  W Schell
                                                                     Schell
                                                   Russell W.
                                                  Russell         Schell
                                                              W. Schell
                                                   Texas Bar
                                                  Texas      Bar No.17736800
                                                                 No.17736800
                                                    schell@schellcooley.com
                                                  rrschell@schellcooley.com
                                                   Timothy D. Ryan
                                                  Timothy          Ryan
                                                   Texas Bar
                                                  Texas      Bar No.
                                                                 No. 17483600
                                                                      17483600
                                                    ryan@schellcooley.com
                                                  ttryan@schellcooley.com
                                                  KKristin       Mijares
                                                     ristin G. Mijares
                                                   Texas Bar
                                                  Texas      Bar No.
                                                                 No. 24103879
                                                                      24103879
                                                     mijares@schellcooley.com
                                                  kkmijares@schellcooley.com
                                                   Schell Cooley
                                                  Schell     Cooley Ryan    Campbell LLP
                                                                     Ryan Campbell
                                                   5057 Keller
                                                  5057      Keller Springs
                                                                   Springs Road,
                                                                             Road, Suite
                                                                                   Suite 425
                                                                                         425
                                                   Addison, Texas
                                                   Addison,     Texas 75001
                                                                         75001
                                                   Tel: 214-665-2000
                                                  Tel:     214-665-2000
                                                   Fax: 214-754-0060
                                                  Fax:     214-754-0060

                                                  ATTORNEYS FOR
                                                  ATTORNEYS     THE HOSPITAL
                                                            FOR THE
                                                  DEFENDANTS
                                                  DEFENDANTS




  DEFENDANTS' JOINT
  DEFENDANTS'    JOINT MOTION
                       MOTION TO
                              TO STRIKE
                                 STRIKE PLAINTIFFS'
                                        PLAINTIFFS'
  PHYSICIAN EXPERT, MARK
  PHYSICIAN           MARK BLOTCKY,
                           BLOTCKY,M.D.
                                     M.D.                                                        Page 19
                                                                                                 Page 19
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 20 of 24 PageID #: 10405



                                                    Is!Is! Stacy
                                                             Stacy L.L. Brainin
                                                                        Brainin
                                                       Stacy L.
                                                    Stacy        L. Brainin
                                                                    Brainin
                                                       State Bar
                                                      State     Bar No.
                                                                     No. 02863075
                                                                           02863075
                                                        tacy.brainin@hayne    sboone.com
                                                    sstacy.brainin@haynesboone.com
                                                       Anne M. Johnson
                                                       Anne          Johnson
                                                       State Bar
                                                      State     Bar No.
                                                                     No. 00794271
                                                                           00794271
                                                         nne.johnson@haynesboone.com
                                                      aanne.johnson@haynesboone.com
                                                     G George
                                                          eorge W. W. Morrison
                                                                        Morrison
                                                       State Bar
                                                    State       Bar No.
                                                                     No. 24007710
                                                                           24007710
                                                         ill.morrison@haynesboone.com
                                                     bbill.morrison@haynesboone.com
                                                    Neil Issar
                                                    Neil       Issar
                                                       State Bar
                                                    State       Bar No.
                                                                     No. 24102704
                                                                           24102704
                                                         eil.issar@haynesboo  ne.com
                                                    nneil.issar@haynesboone.com
                                                    Haynes
                                                    H     aynes andand Boone,
                                                                        Boone, LLP
                                                    2323 Victory
                                                    2323        Victory Avenue,
                                                                           Avenue, Suite    700
                                                                                      Suite 700
                                                     Dallas, Texas
                                                    Dallas,       Texas 75219
                                                                            75219
                                                    Tel: 214-651-5000
                                                    Tel:       214-651-5000
                                                    Fax: 214-651-5940
                                                    Fax:       214-651-5940

                                                    ATTORNEYS FOR THE
                                                    ATTORNEYSFOR  THEUHS DEFENDANTS
                                                                      UHSDEFENDANTS

                                                      Is! Eric
                                                    Is!    Eric W.W Hines
                                                                     Hines
                                                      Eric W.
                                                     Eric         Hines
                                                             W. Hines
                                                      Texas State
                                                     Texas     State Bar
                                                                      Bar No.
                                                                            No. 24010107
                                                                                 24010107
                                                       ric.hines@cooperscully.com
                                                     eeric.hines@cooperscully.com
                                                      R.  Brent Cooper
                                                     R. Brent      Cooper
                                                      Texas State
                                                     Texas            Bar No.
                                                               State Bar    No. 04783250
                                                                                 04783250
                                                       rent.cooper@cooper  scully.com
                                                     bbrent.cooper@cooperscully.com
                                                      Chad M. Nelson
                                                     Chad          Nelson
                                                      Texas State
                                                     Texas     State Bar
                                                                      Bar No.
                                                                           No. 24102930
                                                                                 24102930
                                                       had.nelson@cooperscully.com
                                                    cchad.nelson@cooperscully.com
                                                     Cooper &
                                                     Cooper      & Scully
                                                                    Scully PC
                                                     900 Jackson
                                                    900     Jackson Street,
                                                                      Street, Suite
                                                                                Suite 100
                                                                                      100
                                                     Dallas, Texas
                                                    Dallas,     Texas 75202
                                                                        75202
                                                     Tel: 214-712-9500
                                                    Tel:     214-712-9500
                                                     Fax: 214-712-9540
                                                    Fax:     214-712-9540

                                                    ATTORNEYS FOR
                                                    ATTORNEYS FOR THE
                                                                  THE CHANG
                                                                      CHANG
                                                     EFENDANTS
                                                    DEFENDANTS
                                                    D




  DEFENDANTS' JOINTJOINT MOTION
                         MOTION TO
                                TO STRIKE
                                   STRIKE PLAINTIFFS'
                                          PLAINTIFFS'
                 EXPERT, MARK
  PHYSICIAN EXPERT,      MARK BLOTCKY,
                              BLOTCKY, M.D.
                                       M.D.                                                       Page 20
                                                                                                  Page 20
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 21 of 24 PageID #: 10406



                                                     Is! Edward
                                                    Is!  Edward P.P. Quillin
                                                                        Quillin
                                                     Edward P.
                                                    Edward      P. Quillin
                                                                   Quillin
                                                     State Bar
                                                    State     Bar No.
                                                                  No. 16431790
                                                                        16431790
                                                    eequillin@equillinlaw.com
                                                      quillin@equillinlaw.com
                                                     T.B.'Nick'
                                                    T.B.     'Nick' Nicholas,
                                                                     Nicholas, Jr.
                                                                                 Jr.
                                                     State Bar
                                                    State     Bar No.
                                                                  No. 14991700
                                                                        14991700
                                                    rrmicholas@equillinlaw.com
                                                      micholas@equillinlaw.com
                                                     Quillin Law Firm,
                                                    Quillin           Firm, P.C.
                                                                             P.C.
                                                     4101 McEwen Road,
                                                    4101                 Road, Suite
                                                                                Suite 540
                                                                                      540
                                                    Dallas, Texas
                                                    Dallas,    Texas 75244
                                                                        75244
                                                     Tel: 972-386-6664
                                                    Tel:    972-386-6664
                                                     Fax: 972-386-6680
                                                    Fax:    972-386-6680

                                                     ATTORNEYS FOR
                                                     ATTORNEYS FOR DEFENDANT
                                                                   DEFENDANT
                                                    JJAMAL
                                                      AMAL RAFIQUE
                                                           RAFIQUE

                                                    IIs!  Russell G.
                                                       s! Russell   G. Thornton
                                                                       Thornton
                                                     Russell G.
                                                    Russell      G. Thornton
                                                                    Thornton
                                                     Texas State
                                                    Texas     State Bar
                                                                     Bar No.
                                                                          No. 19982850
                                                                               19982850
                                                    rtrthornton@trtblaw.
                                                        hornton@trtblaw.     corn
                                                                             corn
                                                     Thiebaud Remington
                                                    Thiebaud      Remington Thornton
                                                                                Thornton Bailey
                                                                                         Bailey LLP
                                                     1445    Ross Avenue,
                                                     1445 Ross      Avenue, Suite   2500
                                                                              Suite 2500
                                                     Dallas, Texas
                                                    Dallas,     Texas 75202
                                                                       75202
                                                     Tel: 214-954-2200
                                                    Tel:    214-954-2200
                                                     Fax: 214-754-0999
                                                    Fax:    214-754-0999

                                                    ATTORNEYS FOR
                                                    ATTORNEYS FOR DEFENDANT
                                                                  DEFENDANT
                                                          MEHTA
                                                    SEJAL MEHTA

                                                    Is! Dana
                                                    Is!  Dana Morgan
                                                               Morgan
                                                    Dana
                                                    D      Morgan
                                                       ana Morgan
                                                    Texas State
                                                    Texas   State Bar
                                                                  Bar No.
                                                                        No. 24007705
                                                                            24007705
                                                    danamorgan@steedlawfirm.corn
                                                    danamorgan@steedlawfirm.corn
                                                    The Steed
                                                    The   Steed Law Firm
                                                                       Firm
                                                    250 East
                                                    250   East Evergreen
                                                               Evergreen Street
                                                                           Street
                                                    Sherman, TX
                                                    Sherman,    TX 75090
                                                                    75090
                                                    Tel: 903-813-3900
                                                    Tel:  903-813-3900
                                                    Fax: 903-813-3909
                                                    Fax:  903-813-3909




  DEFENDANTS'JOINT JOINT MOTION
                         MOTION TO
                                TO STRIKE
                                   STRIKE PLAINTIFFS'
                                          PLAINTIFFS'
  PHYSICIAN EXPERT,
  PHYSICIAN      EXPERT, MARK
                         MARK BLOTCKY,
                              BLOTCKY, M.D.
                                       M.D.                                                           Page 21
                                                                                                      Page 21
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 22 of 24 PageID #: 10407



                                                      Is! Jordan
                                                     Is!   Jordan Lee
                                                                   Lee Fontenot
                                                                        Fontenot
                                                     JJordan   Lee Fontenot
                                                       ordan Lee    Fontenot
                                                      Texas State
                                                     Texas           Bar No.
                                                              State Bar   No. 24098956
                                                                               24098956
                                                       ordanfontenot@steedlawfirm.com
                                                    jjordanfontenot@steedlawfirm.com
                                                      The Steed
                                                     The    Steed Law Firm
                                                                         Firm
                                                      1010
                                                      1010 W.W. Ralph
                                                                  Ralph Hall   Parkway, Suite
                                                                         Hall Parkway,        200
                                                                                        Suite 200
                                                      Rockwall, TX
                                                     Rockwall,     TX 75032
                                                                       75032
                                                      Tel: 469-698-4235
                                                     Tel:   469-698-4235

                                                    ATTORNEYS FOR DEFENDANTS
                                                    ATTORNEYSFOR  DEFENDANTS
                                                    QUINGGUO TAO, HARMANPRE
                                                    QUINGGUO TAO, HARMANPREETET
                                                                              BUTTAR,
                                                                              BUTTAR,
                                                    AND TIMOTHY TOM
                                                    ANDTIMOTHY  TOM

                                                     Is! D.
                                                    Is!  D. Bowen
                                                             Bowen Berry
                                                                       Berry
                                                    DD.. Bowen
                                                         Bowen Berry
                                                                   Berry
                                                    Texas
                                                    Texas    State
                                                             State   Bar   No. 02233280
                                                                     Bar No.   02233280
                                                      berry@settlepou.com
                                                    bbberry@settlepou.eom
                                                     The Berry
                                                    The   Berry Firm
                                                                   Firm PLLC
                                                    1412
                                                     1412 Main
                                                            Main Street,
                                                                    Street, Suite 2300
                                                                            Suite 2300
                                                    Dallas, Texas
                                                    Dallas,   Texas 75202
                                                                        75202
                                                     Tel: 214-520-3300
                                                    Tel:  214-520-3300
                                                    Fax: 214-526-4145
                                                    Fax:    214-526-4145

                                                     Is! Gary
                                                    Is!  Gary D.D. Lykins
                                                                    Lykins
                                                     Gary
                                                     G          Lykins
                                                       ary D. Lykins
                                                    Texas State
                                                    Texas    State Bar   No. 12715600
                                                                    Bar No.  12715600
                                                      lykins@settlepou.com
                                                    gglykins@settlepou.com
                                                     SettlePou
                                                    SettlePou
                                                    3333 Lee
                                                    3333    Lee Parkway,
                                                                  Parkway, Eighth  Floor
                                                                            Eighth Floor
                                                    Dallas, Texas
                                                    Dallas,   Texas 75219
                                                                      75219
                                                    Tel: 214-520-3300
                                                    Tel:   214-520-3300
                                                     Fax: 214-526-4145
                                                    Fax:    214-526-4145

                                                    ATTORNEYS FOR DEFENDANT
                                                    ATTORNEYSFOR  DEFENDANT
                                                    GARY MALONE
                                                    GARY MALONE




  DEFENDANTS' JOINTJOINT MOTION
                         MOTION TO
                                TO STRIKE
                                   STRIKE PLAINTIFFS'
                                          PLAINTIFFS'
                 EXPERT, MARK
  PHYSICIAN EXPERT,      MARK BLOTCKY,
                              BLOTCKY, M.D.
                                       M.D.                                                         Page
                                                                                                    Page 22
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 23 of 24 PageID #: 10408



                                 CERTIFICATE
                                 CERTIFICATE OF
                                             OF CONFERENCE
                                                CONFERENCE

            n compliance
          IIn            with the
              compliance with the meet
                                  meet and
                                       and confer requirement in
                                           confer requirement in Local
                                                                 Local Rule
                                                                       Rule CV-7(h),
                                                                            CV-7(h), I hereby
                                                                                       hereby certify
                                                                                              certify

  tthat
    hat counsel for the
        counsel for the Hospital Defendants,
                        Hospital Defendants, on
                                             on behalf
                                                behalf of all
                                                          all Defendants,
                                                              Defendants, conferred
                                                                          conferred with
                                                                                    with Plaintiffs'
                                                                                         Plaintiffs'

  counsel, John Burkhead,
  counsel, John Burkhead, regarding
                          regarding the
                                    the relief
                                        relief requested
                                               requested by
                                                         by Defendants
                                                            Defendants inin the
                                                                             the foregoing
                                                                                  foregoing motion.
                                                                                            motion. The
                                                                                                    The

  parties were
  parties      unable toto reach
          were unable      reach an
                                 an agreement.
                                    agreement. As
                                               As such,
                                                  such, Mr.
                                                        Mr. Burkhead
                                                            Burkhead stated
                                                                     stated that
                                                                            that Plaintiffs
                                                                                 Plaintiffs are opposed
                                                                                            are opposed

  tto the relief
    o the relief requested
                 requested by
                           by Defendants'
                              Defendants' foregoing
                                          foregoing motion.
                                                    motion.

                                                  Is! Russ
                                                  Is! Russ W. Schell
                                                              Schell
                                                  Russell W.
                                                  Russell     Schell
                                                           W. Schell




                 JOINT MOTION
  DEFENDANTS'JOINT     MOTION TO STRIKE PLAINTIFFS'
                              TO STRIKE PLAINTIFFS'
  PHYSICIAN EXPERT, MARK
  PHYSICIAN           MARK BLOTCKY, M.D.
                           BLOTCKY,  M.D.                                                       Page 23
                                                                                                Page 23
  2500020/510369
  2500020/510369
Case 4:18-cv-00615-ALM Document 391 Filed 12/09/19 Page 24 of 24 PageID #: 10409



                                     CERTIFICAT
                                     CERTIFICATE  OF SERVICE
                                                E OF

          II hereby
             hereby certify
                    certify that
                            that a true
                                    true and
                                          and correct
                                               correct copy
                                                       copy of
                                                            of the
                                                                the foregoing  document was
                                                                     foregoing document was served
                                                                                            served on
                                                                                                   on

  Plaintiffs' counsel
  Plaintiffs' counsel of
                      of record
                         record via
                                via the
                                    the ECF
                                        ECF System
                                            System on this
                                                      this 6th
                                                           6th day
                                                               day of
                                                                   of December, 2019.
                                                                      December, 2019.

                                                       Is! Russ
                                                       Is! Russ W.
                                                                W Schell
                                                                   Schell
                                                       Russell W.
                                                       Russell     Schell
                                                                W. Schell




                 JOINT MOTION
  DEFENDANTS'JOINT     MOTION TO
                              TO STRIKE
                                 STRIKE PLAINTIFFS'
                                        PLAINTIFFS'
  PHYSICIAN EXPERT, MARK
  PHYSICIAN           MARK BLOTCKY, M.D.
                           BLOTCKY,  M.D.                                                     Page 24
                                                                                              Page 24
  2500020/510369
  2500020/510369
